Exhibit 10.2

SALE AND SERVICING AGREEMENT

among

NISSAN AUTO RECEIVABLES 2011-B OWNER TRUST,

as Issuer,

NISSAN AUTO RECEIVABLES CORPORATION II,

as Seller,

and

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Servicer

Dated as of November 17, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1   

Section 1.01 Definitions

     1   

Section 1.02 Usage of Terms

     18   

ARTICLE II Conveyance of Receivables

     19   

Section 2.01 Conveyance of Receivables

     19   

Section 2.02 Custody of Receivable Files

     20   

Section 2.03 Acceptance by Issuer

     21   

ARTICLE III The Receivables

     21   

Section 3.01 Representations and Warranties of the Seller with Respect to the
Receivables

     21   

Section 3.02 Repurchase upon Breach

     25   

Section 3.03 Duties of Servicer as Custodian

     26   

Section 3.04 Instructions; Authority To Act

     27   

Section 3.05 Custodian’s Indemnification

     27   

Section 3.06 Effective Period and Termination

     27   

ARTICLE IV Administration and Servicing of Receivables

     28   

Section 4.01 Duties of Servicer

     28   

Section 4.02 Collection of Receivable Payments

     29   

Section 4.03 Realization upon Receivables

     30   

Section 4.04 Maintenance of Security Interests in Financed Vehicles

     30   

Section 4.05 Covenants of Servicer

     30   

Section 4.06 Purchase of Receivables upon Breach

     31   

Section 4.07 Servicing Fee and Expenses

     31   

Section 4.08 Servicer’s Certificate

     31   

Section 4.09 Annual Statement as to Compliance; Notice of Default

     32   

Section 4.10 [Reserved]

     33   

Section 4.11 Access to Certain Records and Information Regarding Receivables

     33   

Section 4.12 Appointment of Subservicer

     33   

Section 4.13 Amendments to Schedule of Receivables

     33   

 

i

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Section 4.14 Acknowledgement by Servicer of its Obligations under the Indenture

     33   

Section 4.15 Compliance with Regulation AB

     33   

Section 4.16 Fidelity Bond

     34   

ARTICLE V Distributions; Accounts; Statements to the Certificateholders and the
Noteholders

     34   

Section 5.01 Establishment of Accounts

     34   

Section 5.02 Collections

     36   

Section 5.03 Application of Collections

     37   

Section 5.04 Advances

     38   

Section 5.05 Additional Deposits

     39   

Section 5.06 Payments and Distributions

     39   

Section 5.07 Reserve Account

     43   

Section 5.08 Statements to Certificateholders and Noteholders

     45   

Section 5.09 Net Deposits

     47   

Section 5.10 Currency Swap Agreement

     47   

ARTICLE VI The Seller

     47   

Section 6.01 Representations of Seller

     47   

Section 6.02 Additional Covenants of the Seller

     49   

Section 6.03 Liability of Seller; Indemnities

     51   

Section 6.04 Merger or Consolidation of, or Assumption of the Obligations of,
Seller

     52   

Section 6.05 Limitation on Liability of Seller and Others

     53   

Section 6.06 Seller May Own Certificates or Notes

     53   

ARTICLE VII The Servicer

     53   

Section 7.01 Representations of Servicer

     53   

Section 7.02 Indemnities of Servicer

     55   

Section 7.03 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer

     56   

Section 7.04 Limitation on Liability of Servicer and Others

     56   

Section 7.05 NMAC Not To Resign as Servicer

     57   

 

ii

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE VIII Default

     57   

Section 8.01 Servicer Default

     57   

Section 8.02 Appointment of Successor

     59   

Section 8.03 Repayment of Advances

     60   

Section 8.04 Notification

     60   

Section 8.05 Waiver of Past Defaults

     60   

ARTICLE IX Termination; Release of Receivables

     60   

Section 9.01 Optional Purchase of All Receivables

     60   

Section 9.02 Release of Receivables

     61   

Section 9.03 Termination

     62   

ARTICLE X Miscellaneous

     62   

Section 10.01 Amendment

     62   

Section 10.02 Protection of Title to Trust

     65   

Section 10.03 Notices

     67   

Section 10.04 Assignment by the Seller or the Servicer

     67   

Section 10.05 Limitations on Rights of Others

     68   

Section 10.06 Severability

     68   

Section 10.07 Separate Counterparts

     68   

Section 10.08 Headings

     68   

Section 10.09 Governing Law

     68   

Section 10.10 Assignment by Issuer

     68   

Section 10.11 Nonpetition Covenants

     68   

Section 10.12 Limitation of Liability of Owner Trustee and Indenture Trustee

     69   

Section 10.13 Waivers

     69    APPENDIX A Regulation AB Covenants   

 

iii

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT, dated as of November 17, 2011, among NISSAN AUTO
RECEIVABLES 2011-B OWNER TRUST, a Delaware statutory trust (the “Issuer”),
NISSAN AUTO RECEIVABLES CORPORATION II, a Delaware corporation (the “Seller”),
and NISSAN MOTOR ACCEPTANCE CORPORATION, a California corporation in its
individual capacity (in such capacity, “NMAC”) and as Servicer (in such
capacity, the “Servicer”). Capitalized terms used herein without definition
shall have the respective meanings assigned to such terms in Article I.

WHEREAS, the Issuer desires to purchase a portfolio of receivables arising in
connection with retail installment sales contracts secured by new, near-new or
used automobiles and light-duty trucks generated by NMAC in the ordinary course
of business and sold to the Seller;

WHEREAS, the Seller is willing to sell such receivables to the Issuer; and

WHEREAS, the Servicer is willing to service such receivables.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Definitions. Except as otherwise provided in this Agreement,
whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following respective meanings:

“Accounts” means the Collection Account and the Reserve Account.

“Adjusted Pool Balance” means, at any time, an amount equal to the Pool Balance
minus the YSOC Amount.

“Administration Agreement” means the Administration Agreement, dated as of the
Closing Date, among the Administrator, the Issuer, the Indenture Trustee and the
Owner Trustee.

“Administrative Purchase Payment” for any Administrative Receivable as of the
last day of any Collection Period, means the sum of the Principal Balance
thereof as of the beginning of such Collection Period plus interest accrued
thereon through the due date for the Obligor’s payment in such Collection Period
at the related APR, after giving effect to the receipt of monies collected (from
whatever source other than the Advances) on such Administrative Receivable, if
any, during such Collection Period.

“Administrative Receivable” means a Receivable purchased as of the close of
business on the last day of a Collection Period by the Servicer pursuant to
Section 4.06 or Section 9.01.

“Administrator” means NMAC, or any successor Administrator under the
Administration Agreement.

 

1

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Advance” means the amount, as of the last day of a Collection Period, that the
Servicer is required to advance on the respective Receivable pursuant to
Section 5.04.

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control,” when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the term “controlling” and
“controlled” have meanings correlative to the foregoing.

“Aggregate Noteholders’ Interest Distributable Amount” means, with respect to
any Distribution Date, the sum of the Noteholders’ Interest Distributable Amount
for all Classes of Notes with respect to such Distribution Date.

“Agreement” means this Sale and Servicing Agreement among Nissan Auto
Receivables 2011-B Owner Trust, as Issuer, NARC II, as Seller, and NMAC, as
Servicer.

“Amount Financed” with respect to any Receivable, means the amount advanced
under the Receivable toward the purchase price of the related Financed Vehicle
and any related costs, including but not limited to accessories, insurance
premiums, service and warranty contracts and other items customarily financed as
part of retail automobile and light-duty truck installment sale contracts.

“Annual Percentage Rate” or “APR” of a Receivable means the annual rate of
finance charges stated in such Receivable.

“Assignment” shall have the meaning assigned to such term in the Purchase
Agreement.

“Available Amounts” means, with respect to any Distribution Date, the sum of
(i) Available Interest for such Distribution Date, and (ii) Available Principal
for such Distribution Date.

“Available Interest” means, for any Distribution Date, the sum of the following
amounts received during the related Collection Period: (i) that portion of all
collections on Receivables allocable to interest, (ii) without duplication of
amounts described in clause (i), Net Liquidation Proceeds to the extent
allocable to interest due on a Liquidated Receivable in accordance with the
Servicer’s customary servicing procedures, (iii) all Advances made by the
Servicer pursuant to Section 5.04, (iv) without duplication of any amounts
described above in clauses (i) and (ii), the Administrative Purchase Payment of
each Receivable that became an Administrative Receivable during the related
Collection Period to the extent allocable to interest thereon, (v) without
duplication of any amounts described above in clauses (i) and (ii), the Warranty
Purchase Payment of each Receivable that became a Warranty Receivable during the
related Collection Period to the extent allocable to interest thereon, (vi) in
the case of an Optional Purchase, that portion of the Optional Purchase Price
allocable to interest and (vii) the amount, if any, deposited into the
Collection Account from the Reserve Account; provided, however, that in
calculating Available Interest, amounts to be paid to the Servicer as
reimbursement for Advances pursuant to Sections 5.06(c)(i), 5.06(c)(ii) and
5.06(d)(ii) on such Distribution Date shall be excluded.

 

2

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Available Principal” means, for any Distribution Date, the sum of the following
amounts received during the related Collection Period: (i) that portion of all
collections on Receivables allocable to principal, (ii) without duplication of
amounts described in clause (i), Net Liquidation Proceeds allocable to principal
due on a Liquidated Receivable in accordance with the Servicer’s customary
servicing procedures, (iii) without duplication of any amounts described above
in clauses (i) and (ii), the Administrative Purchase Payment of each Receivable
that became an Administrative Receivable during the related Collection Period to
the extent allocable to principal, and (iv) without duplication of any amounts
described above in clauses (i) and (ii), the Warranty Purchase Payment of each
Receivable that became a Warranty Receivable during the related Collection
Period to the extent allocable to principal; and (v) without duplication of any
amounts described in clauses (i) and (ii), that portion of the Optional Purchase
Price in the case of an Optional Purchase allocable to Principal.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101 et
seq.

“Base Servicing Fee” means the fee payable to the Servicer on each Distribution
Date for services rendered during the related Collection Period, which shall be
equal to one-twelfth of the Servicing Rate multiplied by the Pool Balance as of
the close of business on the last day of the immediately preceding Collection
Period or, with respect to the first Distribution Date, the Original Pool
Balance.

“Basic Documents” means the Purchase Agreement, the Trust Agreement, the
Certificate of Trust, this Agreement, the Indenture, the Administration
Agreement, the Securities Account Control Agreement, the Note Depository
Agreement and the other documents and certificates delivered in connection
herewith and therewith.

“Business Day” means any day except a Saturday, a Sunday or a day on which banks
in the city and state where the Corporate Trust Office is located, New York,
New York, Franklin, Tennessee, Irving, Texas or Wilmington, Delaware are
authorized or obligated by law, regulation, executive order or governmental
decree to be closed.

“Certificate Balance” means, as of any Distribution Date, the Original
Certificate Balance, reduced by all amounts distributed to the
Certificateholders pursuant to Section 5.06(c), (d) and/or (e) hereof (but in no
event less than zero). For the purposes of determining whether the vote of the
requisite percentage of Certificateholders necessary to effect any consent,
waiver, request or demand shall have been obtained, the Certificate Balance
shall be deemed to be reduced by the amount equal to the balance (without giving
effect to this provision) evidenced by any Certificate registered in the name of
the Seller, the Servicer or any Person actually known to a Trust Officer of the
Owner Trustee or the Indenture Trustee, as the case may be, to be the Seller or
the Servicer or any of their Affiliates.

“Certificate Factor” means, with respect to any Distribution Date, a seven-digit
decimal figure obtained by dividing the Certificate Balance as of the close of
business on the last day of the related Collection Period by the Original
Certificate Balance.

“Certificate of Trust” shall have the meaning assigned to such term in the Trust
Agreement.

 

3

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Certificate Pool Factor” means, with respect to any Distribution Date, a
seven-digit decimal figure obtained by dividing the Certificate Balance as of
the close of business on the last day of the related Collection Period by the
Original Pool Balance.

“Certificate Register” means the register maintained by the Certificate
Registrar pursuant to the Trust Agreement recording the names of the
Certificateholders.

“Certificateholder” shall have the meaning assigned to such term in the Trust
Agreement.

“Certificateholders’ Principal Distributable Amount” means, with respect to any
Distribution Date, an amount equal to zero until the outstanding principal
amount of each Class of Notes has been reduced to zero, and thereafter, an
amount equal to the Principal Distribution Amount (as reduced by the
Noteholders’ Principal Distributable Amount, if any for such Distribution Date)
for such Distribution Date.

“Certificates” shall have the meaning assigned to such term in the Trust
Agreement.

“Class” means any one of the classes of the Notes.

“Class A-1 Final Scheduled Distribution Date” means November 15, 2012.

“Class A-1 Interest Rate” means 0.40817% per annum.

“Class A-1 Note” means any of the 0.40817% Asset Backed Notes, Class A-1, issued
under the Indenture, substantially in the form of Exhibit A to the Indenture.

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.

“Class A-2 Final Scheduled Distribution Date” means September 15, 2014.

“Class A-2 Interest Rate” means 0.74% per annum.

“Class A-2 Note” means any of the 0.74% Asset Backed Notes, Class A-2, issued
under the Indenture, substantially in the form of Exhibit A to the Indenture.

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.

“Class A-3 Final Scheduled Distribution Date” means February 16, 2016.

“Class A-3 Interest Rate” means 0.95% per annum.

“Class A-3 Note” means any of the 0.95% Asset Backed Notes, Class A-3, issued
under the Indenture, substantially in the form of Exhibit A to the Indenture.

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered in the Note Register.

 

4

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Class A-4 Final Scheduled Distribution Date” means January 16, 2018.

“Class A-4 Interest Rate” means 1.24% per annum.

“Class A-4 Note” means any of the 1.24% Asset Backed Notes, Class A-4, issued
under the Indenture, substantially in the form of Exhibit A to the Indenture.

“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered in the Note Register.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

“Closing Date” means November 17, 2011.

“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.

“Collection Account” means the account designated as such, established and
maintained pursuant to Section 5.01.

“Collection Period” means, with respect to any Distribution Date, the preceding
calendar month. Any amount stated “as of the close of business of the last day
of a Collection Period” shall give effect to the following calculations as
determined as of the end of the day on such last day: (i) all applications of
collections, (ii) all Advances and reductions of Outstanding Advances and
(iii) all distributions.

“Corporate Trust Office” shall have the meaning assigned to such term in the
Indenture.

“Currency Swap Agreement” shall mean any currency swap agreement, including all
schedules and confirmations thereto, entered into by the Issuer and the Currency
Swap Counterparty.

“Currency Swap Counterparty” shall mean an unaffiliated third party, as currency
swap counterparty, under the Currency Swap Agreement, or any successor or
replacement Currency Swap Counterparty from time to time.

“Customary Servicing Practices” means the customary servicing practices of the
Servicer with respect to all comparable motor vehicle receivables that the
Servicer services for itself and others, as such practices may be changed from
time to time.

“Cut-off Date” means October 31, 2011.

“Damages” shall have the meaning assigned to such term in Section 7.02.

“Dealer” means the dealer who sold a Financed Vehicle and who originated and
assigned the related Receivable to NMAC under an existing agreement between such
dealer and NMAC.

 

5

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Dealer Recourse” means, with respect to a Receivable, all recourse rights
against the Dealer which originated the Receivable, and any successor Dealer.

“Default” shall have the meaning assigned to such term in the Indenture.

“Defaulted Receivable” means (a) a Receivable (other than an Administrative
Receivable or a Warranty Receivable), which, by its terms, is delinquent for 120
or more days, (b) with respect to Receivables that are delinquent for less than
120 days, the Servicer has (i) determined, in accordance with its customary
servicing procedures, that eventual payment in full is unlikely or
(ii) repossessed the Financed Vehicle, or (c) a Receivable with respect to which
the Servicer has received notification that the related Obligor is subject to
proceedings under Chapter 13 of the Bankruptcy Code.

“Definitive Notes” shall have the meaning ascribed thereto in the Indenture.

“Determination Date” means the tenth calendar day of each calendar month, or if
such tenth day is not a Business Day, the next succeeding Business Day.

“Distribution Date” means, for each Collection Period, the 15th calendar day of
the following calendar month, or if the 15th day is not a Business Day, the next
succeeding Business Day, commencing December 15, 2011.

“DTC” means The Depository Trust Company.

“Eligible Deposit Account” means (a) an account maintained with a depository
institution or trust company (which may be the Owner Trustee, the Indenture
Trustee or any of their respective Affiliates) organized under the laws of the
United States of America or any one of the states thereof or the District of
Columbia (or any domestic branch of a foreign bank) (i) which at all times has
either (A) a long-term senior unsecured debt rating of “Aa2” or better by
Moody’s, “AA-” or better by Standard & Poor’s and “AA” or better by Fitch or
such other rating that is acceptable to each Rating Agency, as evidenced by
satisfaction of the Rating Agency Condition, (B) a certificate of deposit rating
of “Prime-1” by Moody’s, “A-1+ by Standard & Poor’s and “F1+” by Fitch or
(C) such other rating that is acceptable to each Rating Agency, as evidenced by
satisfaction of the Rating Agency Condition (each of (A), (B) or (C), the
“Required Deposit Ratings”) and (ii) whose deposits are insured by the Federal
Deposit Insurance Corporation; provided, that a foreign financial institution
shall be deemed to satisfy clause (ii) if such foreign financial institution
meets the requirements of Rule 13k-1(b)(1) under the Exchange Act (17 CFR
§240.13k-1(b)(1)) or (b) a segregated trust account in the trust department of
the Indenture Trustee or the Owner Trustee, as the case may be.

“Eligible Investments” means, at any time, any one or more of the following
obligations and securities:

(i) direct obligations of, and obligations fully guaranteed as to timely payment
of principal and interest by, the United States of America;

(ii) demand deposits, time deposits or certificates of deposit of any depository
institution or trust company incorporated under the laws of the United States

 

6

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

of America or any state thereof (or any domestic branch of a foreign bank) and
subject to supervision and examination by Federal or State banking or depository
institution authorities; provided, however, that at the time of the investment
or contractual commitment to invest therein, the commercial paper or other
short-term unsecured debt obligations (other than such obligations the rating of
which is based on the credit of a Person other than such depository institution
or trust company) thereof shall have a credit rating from each of the Rating
Agencies in the highest investment category granted thereby (including
applicable plus signs);

(iii) commercial paper having, at the time of the investment or contractual
commitment to invest therein, a rating from each of the Rating Agencies in the
highest investment category granted thereby;

(iv) investments in money market funds having a rating from each of the Rating
Agencies in the highest investment category granted thereby (including funds for
which the Owner Trustee, the Indenture Trustee or any of their respective
Affiliates is investment manager or advisor);

(v) bankers’ acceptances issued by any depository institution or trust company
referred to in clause (ii) above;

(vi) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (ii);

(vii) repurchase obligations with respect to any security or whole loan, entered
into with (a) a depository institution or trust company (acting as principal)
described in clause (ii) above (except that the rating referred to in the
proviso in such clause (ii) shall be “A-1” or higher in the case of Standard &
Poor’s) (such depository institution or trust company being referred to in this
definition as a “financial institution”), (b) a broker/dealer (acting as
principal) registered as a broker or dealer under Section 15 of the Exchange Act
(a “broker/dealer”), the unsecured short-term debt obligations of which are
rated “Prime-1” by Moody’s, at least “A-1” by Standard & Poor’s and “F1+” by
Fitch at the time of entering into such repurchase obligation (a “rated
broker/dealer”), (c) an unrated broker/dealer (an “unrated broker/dealer”),
acting as principal that is a wholly-owned subsidiary of a non-bank holding
company the unsecured short-term debt obligations of which are rated “Prime-1”
by Moody’s, at least “A-1” by Standard & Poor’s and “F1+” by Fitch at the time
of entering into such repurchase obligation (a “Rated Holding Company”), or
(d) an unrated wholly-owned subsidiary of a direct or indirect parent Rated
Holding Company, which guarantees such subsidiary’s obligations under such
repurchase agreement (a “Guaranteed Counterparty”); provided that the following
conditions are satisfied:

(A) the aggregate amount of funds invested in repurchase obligations of a
financial institution, a rated broker/dealer, an unrated broker/dealer or a

 

7

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Guaranteed Counterparty in respect of which the unsecured short-term ratings of
Standard & Poor’s are “A-1” (in the case of an unrated broker/dealer or
Guaranteed Counterparty, such rating being that of the related Rated Holding
Company) shall not exceed 20% of the outstanding Pool Balance (there being no
limit on the amount of funds that may be invested in repurchase obligations in
respect of which such Standard & Poor’s rating is “A-1+” (in the case of an
unrated broker/dealer or Guaranteed Counterparty, such rating being that of the
related Rated Holding Company));

(B) in the case of the Reserve Account, the rating from Standard & Poor’s in
respect of the unsecured short term debt obligations of the financial
institution, rated broker/dealer, unrated broker/dealer or Guaranteed
Counterparty (in the case of an unrated broker/dealer or Guaranteed
Counterparty, such rating being that of the related Rated Holding Company) shall
be “A-1+”;

(C) the repurchase obligation must mature within 30 days of the date on which
the Indenture Trustee or the Owner Trustee, as applicable, enters into such
repurchase obligation;

(D) the repurchase obligation shall not be subordinated to any other obligation
of the related financial institution, rated broker/dealer, unrated broker/dealer
or Guaranteed Counterparty;

(E) the collateral subject to the repurchase obligation is held, in the
appropriate form, by a custodial bank on behalf of the Indenture Trustee or the
Owner Trustee, as applicable;

(F) the repurchase obligation shall require that the collateral subject thereto
shall be marked to market daily;

(G) in the case of a repurchase obligation of a Guaranteed Counterparty, the
following conditions shall also be satisfied:

(1) the Indenture Trustee or the Owner Trustee, as applicable, shall have
received an Opinion of Counsel to the effect that the guarantee of the related
Rated Holding Company is a legal, valid and binding agreement of the Rated
Holding Company, enforceable in accordance with its terms, subject to the effect
of bankruptcy, insolvency, reorganization and moratorium or other similar laws
affecting creditors’ rights generally and to general equitable principles;

(2) the Indenture Trustee or the Owner Trustee, as applicable, shall have
received (x) an incumbency certificate for the signer of such guarantee,
certified by an officer of such Rated Holding Company, and (y) a resolution,
certified by an officer of the Rated Holding Company, of the board of directors
(or applicable committee thereof) of the Rated Holding Company authorizing the
execution, delivery and performance of such guarantee by the Rated Holding
Company;

 

8

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(3) the only conditions to the obligation of such Rated Holding Company to pay
on behalf of the Guaranteed Counterparty shall be that the Guaranteed
Counterparty shall not have paid under such repurchase obligation when required
(it being understood that no notice to, demand on or other action in respect of
the Guaranteed Counterparty is necessary) and that the Indenture Trustee or the
Owner Trustee, as applicable, shall make a demand on the Rated Holding Company
to make the payment due under such guarantee;

(4) the guarantee of the Rated Holding Company shall be irrevocable with respect
to such repurchase obligation and shall not be subordinated to any other
obligation of the Rated Holding Company; and

(5) the Rating Agency Condition with respect to the issuance of such guarantee
shall have been satisfied; and

(H) the repurchase obligation shall require that the repurchase obligation be
overcollateralized and shall provide that, upon any failure to maintain such
overcollateralization, the repurchase obligation shall become due and payable,
and unless the repurchase obligation is satisfied immediately, the collateral
subject to the repurchase agreement shall be liquidated and the proceeds applied
to satisfy the unsatisfied portion of the repurchase obligation; and

(viii) any other investment with respect to which the acquisition of such
investment as an Eligible Investment will satisfy the Rating Agency Condition;

provided that, unless otherwise expressly stated herein, each of the foregoing
investments shall be denominated in U.S. dollars, shall not be purchased at a
premium, shall mature no later than the Business Day prior to the Distribution
Date immediately following the date of purchase, and shall be required to be
held to such maturity; and provided, further, that, notwithstanding clauses (i)
through (viii) above, “Eligible Investments” shall not include any security
having an “r” subscript attached to its Standard & Poor’s rating.

For purposes of this definition, any reference to the highest available credit
rating of an obligation shall mean the highest available credit rating for such
obligation (excluding any “+” signs associated with such rating), or such lower
credit rating (as approved in writing by each Rating Agency) as will not result
in the qualification, downgrading or withdrawal of the rating then assigned by
such Rating Agency to any of the Notes.

“Event of Default” shall have the meaning assigned to such term in the
Indenture.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Final Scheduled Distribution Date” means, the Class A-1 Final Scheduled
Distribution Date, the Class A-2 Final Scheduled Distribution Date, the
Class A-3 Final Scheduled Distribution Date and the Class A-4 Final Scheduled
Distribution Date, as applicable.

 

9

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Financed Vehicle” means a new, near-new or used automobile or light-duty truck,
together with all accessions thereto, securing an Obligor’s indebtedness under
the related Receivable.

“Fitch” means Fitch Ratings.

“Fixed Rate Note” means any Class A-1 Note, Class A-2 Note, Class A-3 Note or
Class A-4 Note.

“HB3” shall mean House Bill No. 3 (signed by the Governor of the State of Texas
on May 19, 2006) and the corresponding sections of Title 2 of the Texas Tax Code
implementing House Bill No. 3 and the rules and regulations promulgated
thereunder implementing House Bill No. 3.

“Holder” or “Securityholder” means the registered holder of any Certificate or
Note as evidenced by the Certificate Register (as defined in the Trust
Agreement) or Note Register (as defined in the Indenture) except that, solely
for the purposes of giving certain consents, waivers, requests or demands
pursuant to the Trust Agreement or the Indenture, the interest evidenced by any
Certificate or Note registered in the name of NARC II or NMAC, or any Person
actually known to a Trust Officer to be an Affiliate of NARC II or NMAC, shall
not be taken into account in determining whether the requisite percentage
necessary to effect any such consent, waiver, request or demand shall have been
obtained unless NARC II or NMAC are the only holders.

“Indenture” means the Indenture dated as of the Closing Date, between the Issuer
and Citibank, N.A., as Indenture Trustee.

“Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a petition seeking entry of a decree or order for relief by a court having
jurisdiction in the premises in respect of such Person or all or substantially
all of its property in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for all or substantially all of its
property, or ordering the winding-up or liquidation of such Person’s affairs,
and such petition shall remain unstayed and in effect for a period of 90
consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable federal or state bankruptcy, insolvency or other similar
law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for all or substantially all of its property, or the making by
such Person of any general assignment for the benefit of creditors.

“Interest Period” means, with respect to any Distribution Date and the Class A-1
Notes, the period from (and including) the preceding Distribution Date to (but
excluding) such Distribution Date, except that the initial Interest Period will
be from (and including) the Closing

 

10

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Date to (but excluding) December 15, 2011, and, with respect to any Distribution
Date and the Fixed Rate Notes, other than the Class A-1 Notes, the period from
(and including) the 15th day of the preceding calendar month to (but excluding)
the 15th day of the month in which such Distribution Date occurs, except that
the initial Interest Period will be from (and including) the Closing Date to
(but excluding) December 15, 2011.

“Interest Rate” means the Class A-1 Interest Rate, the Class A-2 Interest Rate,
the Class A-3 Interest Rate or the Class A-4 Interest Rate, as the case may be.

“Issuer” means Nissan Auto Receivables 2011-B Owner Trust unless and until a
successor replaces it and, thereafter, means the successor and, for purposes of
any provision contained herein and required by the TIA, each other obligor on
the Notes.

“Lien” means any security interest, lien, charge, pledge, equity or encumbrance
of any kind, other than, in the case of a Financed Vehicle, tax liens,
mechanics’ liens and any liens that attach to such Financed Vehicle by operation
of law.

“Liquidated Receivable” means a Defaulted Receivable as to which the related
Financed Vehicle has been liquidated by the Servicer.

“Monthly Remittance Conditions” shall have the meaning assigned to such term in
Section 5.02.

“Moody’s” means Moody’s Investors Service, Inc.

“NARC II” means Nissan Auto Receivables Corporation II, a Delaware corporation.

“Net Liquidation Proceeds” means the monies collected from whatever source on a
Liquidated Receivable, net of the sum of any amounts expended by the Servicer
for the account of the Obligor, plus any amounts required by law to be remitted
to the Obligor.

“Nissan” means Nissan Motor Co., Ltd.

“NMAC” means Nissan Motor Acceptance Corporation, a California corporation.

“Nonrecoverable Advance” means any Outstanding Advance with respect to (i) any
Defaulted Receivable or (ii) any Receivable as to which the Servicer determines
that any recovery from payments made on or with respect to such Receivable is
unlikely.

“Note” means any one of the notes issued under the Indenture.

“Note Depository Agreement” shall have the meaning assigned to such term in the
Indenture.

“Note Factor” means, with respect to any Class of Notes and any Distribution
Date, a seven-digit decimal figure obtained by dividing the Outstanding Amount
of such Class of Notes, as of the close of business on the last day of the
related Collection Period, by the initial Outstanding Amount of that Class of
Notes.

 

11

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Noteholder” shall mean any of the Class A-1 Noteholders, the Class A-2
Noteholders, the Class A-3 Noteholders or the Class A-4 Noteholders.

“Noteholders’ Interest Carryover Shortfall” means, with respect to any
Distribution Date and a Class of Notes, the excess, if any, of the sum of the
Noteholders’ Monthly Interest Distributable Amount for such Class for the
preceding Distribution Date plus any outstanding Noteholders’ Interest Carryover
Shortfall for such Class on such preceding Distribution Date, over the amount in
respect of interest that is actually paid on the Notes of such Class on such
preceding Distribution Date, plus, to the extent permitted by applicable law,
interest on the Noteholders’ Interest Carryover Shortfall at the related
Interest Rate for the related Interest Period (calculated on the same basis as
interest on that Class of Notes for the same period).

“Noteholders’ Interest Distributable Amount” means, with respect to any
Distribution Date and a Class of Notes, the sum of the Noteholders’ Monthly
Interest Distributable Amount for such Class plus any outstanding Noteholders’
Interest Carryover Shortfall for such Class as of the close of the immediately
preceding Distribution Date.

“Noteholders’ Monthly Interest Distributable Amount” means, with respect to any
Distribution Date and a Class of Notes, interest accrued for the related
Interest Period (calculated on the basis of, in the case of the Class A-1 Notes,
the actual number of days in such Interest Period and a year assumed to consist
of 360 days, and in the case of the Class A-2 Notes, the Class A-3 Notes and the
Class A-4 Notes, such Interest Period being assumed to consist of 30 days and a
year assumed to consist of 360 days) at the related Interest Rate for such Class
of Notes on the Outstanding Amount of the Notes of such Class on the immediately
preceding Distribution Date, after giving effect to all payments of principal to
Noteholders of such Class on or prior to such Distribution Date (or, in the case
of the first Distribution Date, on the original principal amount of such Class
of Notes).

“Noteholders’ Principal Carryover Shortfall” means, with respect to any
Distribution Date, the excess, if any, of the Noteholders’ Principal
Distributable Amount for the preceding Distribution Date over the amount in
respect of principal that is actually paid as principal on the Notes on such
previous Distribution Date. Noteholders’ Principal Carryover Shortfall is not
used to determine the amount of principal due on the Notes on any Distribution
Date, but is used solely for reporting purposes.

“Noteholders’ Principal Distributable Amount” means, with respect to any
Distribution Date, an amount equal to the Principal Distribution Amount for such
Distribution Date until the outstanding principal amount of each Class of Notes
has been reduced to zero, and for any Distribution Date thereafter, an amount
equal to zero.

“Note Owner” shall have the meaning assigned to such term in the Indenture.

“Note Pool Factor” means, with respect to any Class of Notes and any
Distribution Date, a seven-digit decimal figure obtained by dividing the
Outstanding Amount of such Class of Notes as of the close of business on the
last day of the related Collection Period by the Original Pool Balance.

 

12

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Note Register” means the register maintained by the Indenture Trustee pursuant
to the Indenture recording the name of each Noteholder.

“Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, and
the Class A-4 Notes.

“Obligor” on a Receivable means the purchaser or co-purchasers of the Financed
Vehicle or any other Person who owes payments under the Receivable (but
excluding any Dealer in respect of Dealer Recourse).

“Officer’s Certificate” means a certificate signed by the chairman of the board,
the president, any executive vice president, any vice president, the treasurer,
any assistant treasurer or the controller of the Seller or the Servicer, as the
case may be.

“Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise provided herein, be an employee of or counsel to the Issuer,
the Seller or the Servicer, which counsel shall be reasonably acceptable to the
Indenture Trustee, the Owner Trustee or the Rating Agencies, as the case may be.

“Optional Purchase” shall have the meaning assigned to such term in
Section 9.01(a).

“Optional Purchase Percentage” means 5.00%.

“Optional Purchase Price” means, an amount equal to the aggregate Administrative
Purchase Payments for the Receivables (including Receivables that became
Defaulted Receivables in the Collection Period preceding the Distribution Date
on which a purchase pursuant to Section 9.01 is effected), plus the appraised
value of any other property held by the Trust, such value to be determined by an
appraiser mutually agreed upon by the Servicer and the Indenture Trustee (less
liquidation expenses); provided, however, that the Optional Purchase Price shall
be equal to or greater than the sum of (i) the Outstanding Amount of all Classes
of Notes, (ii) the Noteholders’ Interest Distributable Amount for all Classes of
Notes for such Distribution Date and, (iii) the Certificate Balance.

“Original Certificate Balance” means $52,083,350.29.

“Original Pool Balance” means the aggregate Principal Balance of the Receivables
on the Cut-off Date.

“Original Principal Amount” means $293,000,000 for the Class A-1 Notes,
$487,000,000 for the Class A-2 Notes, $370,000,000 for the Class A-3 Notes and
$100,000,000 for the Class A-4 Notes.

“Outstanding” shall have the meaning assigned to that term in the Indenture.

“Outstanding Advances” means, with respect to a Receivable and the last day of a
Collection Period, the sum of all Advances made as of or prior to such date,
minus all payments or collections as of or prior to such date that are specified
in Sections 5.04(b) and 5.04(d) as applied to reimburse all unpaid Advances with
respect to such Receivable.

 

13

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Outstanding Amount” means the aggregate principal amount of all Notes, or, if
indicated by the context, all Notes of any Class, Outstanding at the date of
determination.

“Owner Trust Estate” means all right, title and interest of the Trust in and to
the Receivables (other than the Warranty Receivables for which the Seller has
paid the Warranty Purchase Payment in accordance with Section 3.02 and
Administrative Receivables for which the Servicer has paid the Administrative
Purchase Payment in accordance with Section 4.06), and all monies paid thereon,
and all monies accrued thereon, after the Cut-off Date; security interests in
the Financed Vehicles and any accessions thereto; the Collection Account and all
funds deposited in the Collection Account; all property (including the right to
receive Net Liquidation Proceeds) that shall have secured a Receivable and that
shall have been acquired by or on behalf of the Owner Trustee; proceeds from
claims on any physical damage, credit life or disability insurance policies
covering the Financed Vehicles or the Obligors; all right to receive payments in
respect of any Dealer Recourse with respect to the Receivables; all right, title
and interest of the Seller in and to the Purchase Agreement and the Assignment;
all right, title and interest of the Owner Trustee and the Trust pursuant to
this Agreement and the Administration Agreement; certain rebates of premiums and
other amounts relating to certain insurance policies and other items financed
under the Receivables in effect as of the Cut-off Date; and the proceeds of any
and all of the foregoing.

“Owner Trustee” means the Person acting as Owner Trustee under the Trust
Agreement, its successors in interest and any successor owner trustee under the
Trust Agreement.

“Paying Agent” shall have the meaning assigned to such term in the Indenture.

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint stock company, limited liability company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

“Pool Balance” as of the close of business on the last day of a Collection
Period means the aggregate Principal Balance of the Receivables (reduced by the
principal balance of any Administrative Receivables, Warranty Receivables and
Defaulted Receivables) as of the close of business on such day.

“Pool Factor” for a particular Class of Notes or Certificates on any
Distribution Date means a seven-digit decimal figure indicating the principal
amount of such Class of Notes or the Certificate Balance, as the case may be, as
of the close of business on the last day of the related Collection Period as a
fraction of the Original Pool Balance.

“Prepayment” means, with respect to any Receivable, any prepayment, whether in
part or in full, in respect of such Receivable.

“Principal Balance” of a Receivable, as of any date of determination, means the
Amount Financed minus the sum of (i) all payments on such Receivable allocable
to principal, (ii) any refunded portion of extended warranty protection plan or
service contract costs, or of physical damage, credit life or disability
insurance premiums included in the Amount Financed, (iii) any payment of the
Administrative Purchase Payment or the Warranty Purchase Payment with respect to
the Receivable allocable to principal, (iv) any Net Liquidation Proceeds
allocable to principal, and (v) any Prepayments or other payments applied to
reduce the unpaid principal balance of that Receivable (to the extent not
included in clauses (i) or (iii) of this definition).

 

14

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Principal Distribution Amount” means, with respect to any Distribution Date, an
amount equal to the excess, if any, of the sum of the aggregate outstanding
principal balance of (a) the Notes and (b) the Certificates as of the preceding
Distribution Date (after giving effect to any principal payments made on the
Notes and Certificates on such preceding Distribution Date), or as of the
Closing Date, in the case of the first Distribution Date, over the Adjusted Pool
Balance as of the end of the related Collection Period; provided, however, that
the Principal Distribution Amount on the Final Scheduled Distribution Date for
any Class of Notes shall not be less than the amount necessary to reduce the
outstanding principal amount of such Class to zero.

“Public ABS Transaction” means any publicly registered issuance of securities
backed by (i) a certificate representing the beneficial interest in a pool of
vehicle leases originated in the United States for a lessee with a United States
address and the related leased vehicles or (ii) motor vehicle retail installment
contracts originated in the United States and, for both clause (i) and clause
(ii), for which the Seller, or any United States Affiliate thereof, acts as a
depositor.

“Purchase Agreement” means that certain agreement, dated as of the Closing Date,
between NMAC and the Seller, relating to the purchase by the Seller from NMAC of
the Receivables.

“Rating Agency” means, as of any date, any of the nationally recognized
statistical rating organizations that has been requested by the Seller or one of
its Affiliates to rate any Class of Notes and that is rating such Class of Notes
on such date.

“Rating Agency Condition” shall have the meaning assigned to such term in the
Indenture.

“Receivable” means any retail installment sale contract that appears on the
Schedule of Receivables and that has not been released by the Owner Trustee from
the Trust.

“Receivable File” means the records (whether tangible or electronic) specified
in Section 2.02 pertaining to a particular Receivable.

“Record Date” means, with respect to the Notes of any Class and each
Distribution Date, the Business Day immediately preceding such Distribution
Date, and, with respect to the Certificates or if Definitive Notes, representing
any Class of Notes, have been issued, the last day of the Collection Period
preceding the related Distribution Date. Any amount stated “as of a Record Date”
or “on a Record Date” shall give effect to (i) all applications of collections,
and (ii) all distributions to any party under this Agreement, the Indenture and
the Trust Agreement or to the related Obligor, as the case may be, in each case
as determined as of the opening of business on the related Record Date.

“Relevant Trustee” means (i) with respect to the control over or appropriate
designation denoting ownership or control over any property comprising a portion
of the Owner Trust Estate that either is not conveyed or pledged to the
Indenture Trustee for the benefit of the Noteholders pursuant to the Granting
Clause of the Indenture or that has been released from the lien of the

 

15

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Indenture, the Owner Trustee, and (ii) with respect to any property comprising a
portion of the Trust Estate (as defined in the Indenture) that has not been
released from the lien of the Indenture, the Indenture Trustee; provided,
however, that with respect to any property that is under the joint or separate
control of a co-trustee or separate trustee under the Trust Agreement or the
Indenture, respectively, “Relevant Trustee” shall refer to either or both of the
Owner Trustee and such co-trustee or separate trustee or to either or both of
the Indenture Trustee and such co-trustee or separate trustee, as the case may
be.

“Required Deposit Rating” shall have the meaning assigned to such term in the
definition of “Eligible Deposit Account.”

“Required Rate” means, with respect to any Distribution Date, 2.85%.

“Reserve Account” means the account designated as such, established and
maintained pursuant to Section 5.07.

“Reserve Account Initial Deposit” means $3,255,208.38.

“Schedule of Receivables” means the schedule of receivables on file with the
Indenture Trustee, as it may be amended from time to time.

“Scheduled Payment” on a Receivable means the payment required to be made by the
Obligor during each Collection Period that is sufficient to amortize the related
Principal Balance under the Simple Interest Method over the term of the
Receivable and to provide interest at the related APR.

“Securities Account Control Agreement” means the Securities Account Control
Agreement dated as of the Closing Date, among the Seller, Citibank, N.A., as
Securities Intermediary thereunder and Citibank, N.A., as Indenture Trustee
pursuant to which the Reserve Account will be established and maintained.

“Securities Intermediary” shall have the meaning assigned to such term in the
Securities Account Control Agreement.

“Securityholders” has the meaning set forth in this Section 1.01 under the
definition of “Holder.”

“Seller” means NARC II, as the seller of the Receivables under this Agreement,
and each successor to NARC II (in the same capacity) pursuant to Section 6.04.

“Servicer” means NMAC, as the servicer of the Receivables, and each successor to
NMAC (in the same capacity) pursuant to Section 7.03 or 8.02.

“Servicer Default” means an event specified in Section 8.01.

“Servicer’s Certificate” means a certificate completed and executed on behalf of
the Servicer by the president, any executive vice president, any vice president,
the treasurer, any assistant treasurer, the controller or any assistant
controller of the Servicer pursuant to Section 4.08.

 

16

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Servicing Rate” means 1.00% per annum.

“Simple Interest Method” means the method of allocating a fixed level payment to
principal and interest pursuant to which the portion of such payment that is
allocated to interest is equal to the product of the fixed rate of interest
multiplied by the unpaid principal balance multiplied by the quotient obtained
by calculating the period of time elapsed since the preceding payment of
interest was made and dividing such period of time by 365 or 366, as
appropriate.

“Simple Interest Receivable” means any Receivable under which the portion of a
payment allocable to interest and the portion allocable to principal is
determined in accordance with the Simple Interest Method.

“Specified Reserve Account Balance” means with respect to any Distribution Date,
an amount equal to not less than 0.25% of the Adjusted Pool Balance as of the
Cut-off Date.

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

“Successor Servicer” means any entity appointed as a successor to the Servicer
pursuant to Section 8.02.

“Supplemental Servicing Fee” means, with respect to any Distribution Date, all
late fees, prepayment charges and other administrative fees and expenses or
similar charges allowed by applicable law with respect to the Receivables
received by the Servicer during the related Collection Period and any interest
earned from the investment of monies in the Accounts during the related
Collection Period.

“Total Servicing Fee” means the sum of the Base Servicing Fee and the
Supplemental Servicing Fee.

“Trust” means the Issuer.

“Trust Agreement” means the Trust Agreement, dated as of October 20, 2011, as
amended by the Amended and Restated Trust Agreement, dated as of the Closing
Date, between the Seller and Wilmington Trust, National Association, as Owner
Trustee.

“Trust Collection Account” shall have the meaning assigned to such term in
Section 5.01(c).

“Trust Estate” means all money, instruments, rights and other property that are
subject or intended to be subject to the lien and security interest of the
Indenture for the benefit of the Noteholders (including, without limitation, all
property and interests granted to the Indenture Trustee pursuant to the Granting
Clause of the Indenture), including all proceeds thereof.

 

17

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
on the date hereof, unless otherwise specifically provided.

“Trust Officer” means, in the case of the Indenture Trustee, any officer within
the Corporate Trust Office of the Indenture Trustee, including any Vice
President, Assistant Vice President, Secretary, Assistant Secretary or any other
officer of the Indenture Trustee customarily performing functions similar to
those performed by any of the above designated officers and also, with respect
to a particular matter, any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject and, with respect to the Owner Trustee, any officer in the Corporate
Trust Administration Department of the Owner Trustee with direct responsibility
for the administration of the Trust Agreement and the Basic Documents on behalf
of the Owner Trustee.

“UCC” means the Uniform Commercial Code as in effect in the relevant
jurisdiction.

“Warranty Purchase Payment,” for any Warranty Receivable as of the last day of
any Collection Period, means the sum of the Principal Balance thereof as of the
beginning of such Collection Period plus interest accrued thereon through the
due date for the Obligor’s payment in such Collection Period, at the related
APR, after giving effect to the receipt of monies collected (from whatever
source other than Advances) on such Warranty Receivable, if any, during such
Collection Period.

“Warranty Receivable” means a Receivable purchased as of the close of business
on the last day of a Collection Period by the Seller pursuant to Section 3.02.

“YSOC Amount” means, with respect to any Collection Period and the related
Distribution Date, the aggregate amount by which the principal balance as of the
last day of such Collection Period of each Receivable (other than a Receivable
that is a non-collectible or a Defaulted Receivable, an Administrative
Receivable or a Warranty Receivable), exceeds the present value of each
scheduled payment of each such Receivable assuming the discount rate of such
Receivable is the greater of the Required Rate or the Receivable’s contract rate
and that such scheduled payments (assumed to be equal monthly payments that
amortize the principal balance of the Receivable to zero, using its contract
rate, over the remaining term of the contract) are made on the last day of each
month and each month has 30 days.

SECTION 1.02 Usage of Terms. With respect to all terms in this Agreement, the
singular includes the plural and the plural the singular; words importing any
gender include the other genders; references to “writing” include printing,
typing, lithography and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments, amendments and restatements and supplements thereto or
changes therein entered into in accordance with their respective terms and not
prohibited by this Agreement; references to Persons include their permitted
successors and assigns; references to laws include their amendments and
supplements, the rules and regulations thereunder and any successors thereto;
the term “including” means “including without limitation;” and the term “or” is
not exclusive.

 

18

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

ARTICLE II

Conveyance of Receivables

SECTION 2.01 Conveyance of Receivables.

(a) In consideration of the promises and the agreements, provisions and
covenants herein contained and other good and valuable consideration to be
delivered to the Seller hereunder, on behalf of the Issuer, the Seller does
hereby sell, transfer, assign and otherwise convey to the Issuer, without
recourse (but subject to the Seller’s obligations in this Agreement):

(i) all right, title and interest of the Seller in and to the Receivables
(including all related Receivable Files) listed in the Schedule of Receivables
and all monies due thereon or paid thereunder or in respect thereof (including
proceeds of the repurchase of Receivables by the Seller pursuant to Section 3.02
or the purchase of Receivables by the Servicer pursuant to Section 4.06 or 9.01)
after the Cut-off Date;

(ii) the right of the Seller in the security interests in the Financed Vehicles
granted by the Obligors pursuant to the Receivables and any related property;

(iii) the right of the Seller in any proceeds from claims on any physical
damage, credit life, credit disability or other insurance policies covering the
Financed Vehicles or the Obligors;

(iv) the right of the Seller through NMAC to receive payments in respect of any
Dealer Recourse with respect to the Receivables;

(v) the rights of the Seller under the Purchase Agreement and the Assignment;

(vi) the right of the Seller to realize upon any property (including the right
to receive future Net Liquidation Proceeds) that shall have secured a
Receivable;

(vii) the right of the Seller in rebates of premiums and other amounts relating
to insurance policies and other items financed under the Receivables in effect
as of the Cut-off Date;

(viii) all other assets comprising the Owner Trust Estate; and

(ix) all proceeds of the foregoing.

On the Closing Date, the Seller shall deliver to, or to the order of, the Issuer
all property conveyed pursuant to this Section 2.01(a), except for monies
received in respect of the Receivables after the Cut-off Date and before the
Closing Date which shall be deposited by NMAC (in its individual capacity or as
the Servicer) into the Collection Account no later than the first Record Date
after the Closing Date. Concurrently therewith and in exchange therefor, the
Issuer shall deliver to, or to the order of, the Seller the Notes and the
Certificates.

 

19

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(b) It is the intention of the Seller that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables from
the Seller to the Issuer and the beneficial interest in and title to the
Receivables shall not be part of the Seller’s estate in the event of the filing
of a bankruptcy petition by or against the Seller under any bankruptcy law. The
Seller agrees to execute and file all filings (including filings under the UCC)
necessary in any jurisdiction to provide third parties with notice of the sale
of the Receivables pursuant to this Agreement and to perfect such sale under the
UCC.

(c) Although the parties hereto intend that the transfer and assignment
contemplated by this Agreement be a sale, if such transfer and assignment is
deemed to be other than a sale, the parties intend that all filings described in
the foregoing paragraph shall give the Issuer a first priority perfected
security interest in, to and under the Receivables, and other property conveyed
hereunder and all proceeds of any of the foregoing. This Agreement shall be
deemed to be the grant of a security interest from the Seller to the Issuer, and
the Issuer shall have all the rights, powers and privileges of a secured party
under the UCC.

(d) In connection with the foregoing conveyance, the Servicer shall maintain its
computer system so that, from and after the time of sale of the Receivables to
the Issuer under this Agreement, the Servicer’s master computer records that
refer to any Receivable indicate clearly the interest of the Issuer in such
Receivables and that such Receivable is owned by the Issuer and under the
control of the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on the Servicer’s computer systems when, and
only when, the Receivable has been paid in full, repurchased or assigned
pursuant to this Agreement.

(e) Ownership and control of the Receivables, as between the Issuer and the
Indenture Trustee (on behalf of the Noteholders and the Certificateholders),
shall be governed by the Indenture.

SECTION 2.02 Custody of Receivable Files. To assure uniform quality in servicing
the Receivables and to reduce administrative costs, the Issuer, upon the
execution and delivery of this Agreement, appoints the Servicer, and the
Servicer accepts such appointment, to act as the agent of the Issuer as
custodian of the following documents or instruments that are hereby
constructively delivered to the Issuer with respect to each Receivable:

(a) the original of each tangible record constituting or forming a part of such
Receivable that is tangible chattel paper (as such term is used in Section 9-105
of the UCC) (or a photocopy or other image thereof that the Servicer shall keep
on file in accordance with its customary procedures) and a single “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of each electronic
record constituting or forming a part of each Receivable, fully executed by the
Obligor;

 

20

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(b) the original credit application executed by the related Obligor (or a
photocopy or other image thereof that the Servicer shall keep on file in
accordance with its customary procedures);

(c) the original certificate of title (or a photocopy or other image thereof or
such documents that the Servicer shall keep on file in accordance with its
customary procedures), evidencing the security interest of the Servicer in the
related Financed Vehicle; and

(d) any and all other records (whether tangible or electronic) that the Servicer
shall keep on file, in accordance with its customary procedures, relating to
such Receivable, the related Obligor or Financed Vehicle.

SECTION 2.03 Acceptance by Issuer. The Issuer acknowledges its acceptance
pursuant to this Agreement, of all right, title and interest in and to the
Receivables and other property conveyed by the Seller pursuant to this Agreement
and declares and shall declare from and after the date hereof that the Issuer
holds and shall hold such right, title and interest, upon the terms and
conditions set forth in this Agreement.

ARTICLE III

The Receivables

SECTION 3.01 Representations and Warranties of the Seller with Respect to the
Receivables. The Seller makes the following representations and warranties as to
the Receivables on which the Issuer is deemed to have relied in acquiring the
Receivables. Such representations and warranties speak as of the execution and
delivery of this Agreement and as of the Closing Date, but shall survive the
sale, transfer and assignment of the Receivables to the Issuer and the pledge
thereof to the Indenture Trustee pursuant to the Indenture.

(a) Characteristics of Receivables. Each Receivable (i) has been originated in
the United States of America by a Dealer for the retail sale of a Financed
Vehicle in the ordinary course of such Dealer’s business, has been fully and
properly executed or authenticated by the parties thereto, has been purchased by
the Seller from NMAC pursuant to the Purchase Agreement, which in turn has
purchased such Receivables from such Dealer under an existing dealer agreement
with NMAC, and has been validly assigned by such Dealer to NMAC, which in turn
has been validly assigned pursuant to the Purchase Agreement by NMAC to the
Seller in accordance with its terms, (ii) created a valid, subsisting and
enforceable security interest in favor of NMAC in such Financed Vehicle, which
security interest has been validly assigned pursuant to the Purchase Agreement
by NMAC to the Seller, which in turn has been validly assigned by the Seller to
the Issuer in accordance with the terms hereof, (iii) contains customary and
enforceable provisions such that the rights and remedies of the holder thereof
are adequate for realization against the collateral of the benefits of the
security, (iv) provides for level monthly payments (provided that the payment in
the first or last month in the life of the Receivable may be minimally different
from the level payment) that fully

 

21

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

amortize the Amount Financed over an original term of no greater than 72
payments (some Receivables provide for a deferral of initial payments of up to
90 days; however, all Obligors have made the initial payment on the related
Receivables), and (v) provides for interest at the related APR.

(b) Schedule of Receivables. The information set forth in the Schedule of
Receivables was true and correct in all material respects as of the opening of
business on the Cut-off Date; the Receivables were selected from NMAC’s retail
installment sale contracts meeting the criteria of the Trust set forth in this
Agreement; and no selection procedures believed to be adverse to the
Securityholders were utilized in selecting the Receivables.

(c) Compliance with Law. Each Receivable, the origination of such Receivable,
and the sale of the Financed Vehicle complied at the time it was originated or
made and at the execution of this Agreement complies in all material respects
with all requirements of applicable federal, state and local laws, and
regulations thereunder, including usury laws, the Federal Truth-in-Lending Act,
the Equal Credit Opportunity Act, the Fair Credit Reporting Act, the Fair Debt
Collection Practices Act, the Federal Trade Commission Act, the Magnuson-Moss
Warranty Act, the Servicemembers Civil Relief Act, the Federal Reserve Board’s
Regulations B and Z, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Credit Protection Act and of the Uniform Consumer Credit Code,
state “Lemon Laws” designed to prevent fraud in the sale of automobiles and
other consumer credit laws and equal credit opportunity and disclosure laws.

(d) Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation in writing of the Obligor, enforceable by the holder
thereof in accordance with its terms subject to (i) the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, (ii) the effect of general equitable principles and
(iii) the potential unenforceability of waivers of jury trial provisions in
certain states.

(e) Security Interest in Financed Vehicle. (i) Immediately prior to the sale,
assignment and transfer thereof to the Issuer, each Receivable was secured by a
validly perfected first priority security interest in the Financed Vehicle in
favor of NMAC as secured party or all necessary and appropriate actions shall
have been commenced that would result in the valid perfection of a first
priority security interest in the Financed Vehicle in favor of NMAC as secured
party, and (ii) as of the Cut-off Date, according to the records of NMAC, no
Financed Vehicle has been repossessed and the possession thereof not reinstated.

(f) Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, nor has any Financed Vehicle been released from the lien granted by
the related Receivable in whole or in part.

(g) No Waiver. No provision of a Receivable has been waived in a manner that is
prohibited by the provisions of Section 4.01 or that would cause such Receivable
to fail to meet all of the other requirements and warranties made by the Seller
herein with respect thereto.

 

22

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(h) No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part or subject
such Receivable to any right of rescission, setoff, counterclaim or defense,
including the defense of usury, and no such right of rescission, setoff,
counterclaim or defense has been asserted with respect thereto.

(i) No Liens. To the Seller’s knowledge, no liens have been filed for work,
labor or materials relating to a Financed Vehicle that shall be liens prior to,
or equal or coordinate with, the security interest in the Financed Vehicle
granted by the Receivable.

(j) No Default. Except for payment defaults continuing for a period of not more
than 29 days as of the Cut-off Date, no default, breach, violation or event
permitting acceleration under the terms of any Receivable has occurred; and no
continuing condition that with notice or the lapse of time would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable has arisen (other than deferrals and waivers of late payment
charges or fees permitted hereunder).

(k) Insurance. NMAC, in accordance with its customary procedures, has determined
at the time of origination of each Receivable that the related Obligor has
agreed to obtain physical damage insurance covering the Financed Vehicle and the
Obligor is required under the terms of the related Receivable to maintain such
insurance.

(l) Title. It is the intention of the Seller that the transfer and assignment
herein contemplated constitute a sale of the Receivables from the Seller to the
Trust and that the beneficial interest in and title to the Receivables not be
part of the Seller’s estate in the event of the filing of a bankruptcy petition
by or against the Seller under any bankruptcy law. Immediately prior to the
transfer and assignment herein contemplated, the Seller had good and marketable
title to each Receivable free and clear of all Liens, and immediately upon the
transfer thereof, the Issuer, for the benefit of the Noteholders and the
Certificateholders, shall have good and marketable title to each Receivable,
free and clear of all Liens and rights of others. Each Receivable File contains
the original certificate of title (or a photocopy or image thereof) or evidence
that an application for a certificate of title has been filed. To the extent the
transfer and assignment contemplated under this Agreement is deemed to be other
than a sale, this Agreement and all filings described under this Agreement
create a valid and continuing security interest (as defined in the applicable
UCC) in the Receivables in favor of the Issuer, which security interest is prior
to all other Liens, and is enforceable as such as against creditors of and
purchasers from the Seller.

(m) Lawful Assignment. No Receivable has been originated in, or shall be subject
to the laws of, any jurisdiction under which the sale, transfer and assignment
of such Receivable under this Agreement are unlawful, void or voidable.

 

23

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(n) All Filings Made. All actions have been taken, and all filings (including,
without limitation, UCC filings) in any jurisdiction have been made or have been
delivered to the Relevant Trustee in a form suitable for filing to give the
Relevant Trustee a first priority perfected ownership interest in the
Receivables.

(o) Chattel Paper. Each Receivable constitutes either “tangible chattel paper”
or “electronic chattel paper” as such terms are defined in the UCC.

(p) Simple Interest Receivables. All of the Receivables are Simple Interest
Receivables.

(q) One Original or Authoritative Copy. There is only one original executed copy
of each “tangible record” constituting or forming a part of each Receivable that
is tangible chattel paper and a single “authoritative copy” (as such terms are
used in Section 9-105 of the UCC) of each electronic record constituting or
forming a part of each Receivable that is electronic chattel paper.

(r) No Amendments. No Receivable has been amended such that the amount of the
Obligor’s Scheduled Payments has been increased.

(s) APR. The APR of each Receivable ranges from 0.00% to 16.14%.

(t) Maturity. As of the Cut-off Date, each Receivable had a remaining term to
maturity of not less than 3 payments and not greater than 69 payments.

(u) Balance. Each Receivable had an original Principal Balance of not more than
$64,569.41 and, as of the Cut-off Date, had a principal balance of not less than
$2,000.80 and not more than $59,954.78.

(v) Delinquency. No Receivable was more than 29 days past due as of the Cut-off
Date, and no Receivable has been extended by more than two months.

(w) Payment Date. Each Receivable has a first scheduled payment date on or prior
to the end of the first Collection Period.

(x) Bankruptcy. No Obligor was the subject of a bankruptcy proceeding (according
to the records of NMAC) as of the Cut-off Date.

(y) Transfer. Each Receivable prohibits the sale or transfer of the Financed
Vehicle without the consent of NMAC.

(z) New, Near-New and Used Vehicles. Each Financed Vehicle was a new, near-new
or used automobile or light-duty truck at the time the related Obligor executed
or authenticated the retail installment sale contract.

(aa) Origination. Each Receivable has an origination date on or after
September 24, 2005.

 

24

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(bb) Prepayment. Each Receivable provides that a prepayment by the related
Obligor will fully pay the principal balance and accrued interest through the
date of prepayment based on the Receivable’s APR.

(cc) Receivable Files. The Receivable Files shall be kept in the continental
United States. The Receivable Files that constitute or evidence the Receivables
do not have any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed by the Seller to any Person other than the
Issuer. All financing statements filed or to be filed against the Seller in
favor of the Issuer in connection herewith describing the Receivables contain a
statement to the following effect: “A purchase of or security interest in any
collateral described in this financing statement, except as permitted in the
Sale and Servicing Agreement, will violate the rights of the Issuer.”

(dd) Forced-Placed Insurance Premiums. No contract relating to any Receivable
has had forced-placed insurance premiums added to the amount financed.

(ee) No Fraud or Misrepresentation. To the knowledge of the Seller, no
Receivable was originated by a Dealer and sold by such Dealer to the Seller with
any conduct constituting fraud or misrepresentation on the part of such Dealer.

(ff) No Further Amounts Owed on the Receivables. No further amounts are owed by
the Seller to any Obligor under the Receivables.

(gg) No Pledge or Assignment of Receivables. Other than the security interest
granted to the Issuer pursuant to this Agreement, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Issuer hereunder or a financing statement as to
which the security interest covering the Receivables has been released. The
Seller is not aware of any judgment or tax lien filings against the Seller.

(hh) No Government Obligors. None of the Receivables shall be due from the
United States or any state, or from any agency, department subdivision or
instrumentality thereof.

(ii) Electronic Chattel Paper. The representations and warranties set forth in
the Officer’s Certificate delivered to Winston & Strawn LLP, as special counsel
to the Servicer, in support of the opinion of Winston & Strawn LLP, dated
September 22, 2010 with respect to certain matters regarding electronic chattel
paper, are true and correct in all material respects.

SECTION 3.02 Repurchase upon Breach. The Seller, the Servicer or the Issuer, as
the case may be, shall inform the other parties to this Agreement and the
Indenture Trustee promptly, in writing, upon the discovery of any breach of the
Seller’s representations and warranties pursuant to Section 3.01 that materially
and adversely affects the interests of the

 

25

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Securityholders in any Receivable. Unless the breach shall have been cured by
the last day of the second Collection Period following such discovery (or, at
the Seller’s election, the last day of the first Collection Period following
such discovery), the Seller shall be obligated (whether or not such breach was
known to the Seller on the Closing Date), and the Issuer shall enforce the
obligation of the Seller under this Agreement and, if necessary, the Seller
shall enforce the obligation of NMAC under the Purchase Agreement, to repurchase
any Receivable the Securityholders’ interest in which was materially and
adversely affected by the breach as of such last day. A breach of the
representation in Section 3.01(a)(iv), (t) or (u) shall be deemed to affect
materially and adversely the related Receivable. In consideration of the
purchase of the Receivables, the Seller or NMAC, as applicable, shall remit the
Warranty Purchase Payment in the manner specified in Section 5.05. For purposes
of this Section 3.02, the Warranty Purchase Payment of a Receivable that is not
consistent with the Seller’s warranty pursuant to Section 3.01(a)(v) shall
include such additional amount as shall be necessary to provide the full amount
of interest as contemplated therein to the date of repurchase. The sole remedy
of the Trust, the Indenture Trustee (by operation of the assignment of the
Issuer’s rights hereunder pursuant to the Indenture), or any Securityholder with
respect to a breach of the Seller’s representations and warranties pursuant to
Section 3.01, shall be to require the Seller to repurchase Receivables pursuant
to this Section and to enforce the obligation of NMAC to the Seller to
repurchase such Receivables pursuant to the Purchase Agreement.

SECTION 3.03 Duties of Servicer as Custodian.

(a) Safekeeping. The Servicer shall hold the Receivable Files as custodian for
the benefit of the Issuer and maintain such accurate and complete accounts,
records and computer systems pertaining to each Receivable File as shall enable
the Issuer to comply with this Agreement. In performing its duties as custodian,
the Servicer shall act with reasonable care, using that degree of skill and
attention that the Servicer exercises with respect to the receivable files
relating to all comparable automotive receivables that the Servicer services for
itself or others. In accordance with its customary practices with respect to its
retail installment sale contracts, the Servicer shall conduct, or cause to be
conducted, periodic audits of the Receivable Files held by it under this
Agreement and of the related accounts, records and computer systems, in such a
manner as shall enable the Issuer, the Owner Trustee or the Indenture Trustee to
verify the accuracy of the Servicer’s record keeping. The Servicer shall
promptly report to the Issuer and the Indenture Trustee any material failure on
its part to hold the Receivable Files and maintain its accounts, records and
computer systems as herein provided in all material respects and shall promptly
take appropriate action to remedy any such material failure. Nothing herein
shall be deemed to require an initial review or any periodic review by the
Issuer, the Owner Trustee or the Indenture Trustee of the Receivable Files.

(b) Maintenance of and Access to Records. The Servicer shall maintain each
Receivable File in the continental United States. The Servicer shall make
available to the Owner Trustee and the Indenture Trustee or their respective
duly authorized representatives, attorneys or auditors the Receivable Files and
the related accounts, records and computer systems maintained by the Servicer at
such times during normal business hours upon reasonable prior written notice as
the Owner Trustee or the Indenture Trustee shall instruct. The Servicer shall
permit the Owner Trustee, the

 

26

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Indenture Trustee and their respective agents at any time during normal business
hours upon reasonable prior written notice to inspect, audit and make copies of
and abstracts from the Servicer’s records regarding any Receivable.

(c) Release of Receivable Files. Upon the occurrence and during the continuation
of a Servicer Default or to the extent necessary for the Indenture Trustee to
comply with its obligations under this Agreement, the Servicer shall, upon
instruction from the Indenture Trustee, release any Receivable File to the
Indenture Trustee, the Indenture Trustee’s agent or the Indenture Trustee’s
designee, as the case may be, at such place or places as the Indenture Trustee
may designate, as soon as commercially practicable.

SECTION 3.04 Instructions; Authority To Act. The Servicer shall be deemed to
have received proper instructions with respect to the Receivable Files upon its
receipt of written instructions signed by a Trust Officer of the Owner Trustee
or the Indenture Trustee.

SECTION 3.05 Custodian’s Indemnification. The Servicer, as custodian, shall
indemnify the Issuer, the Owner Trustee and the Indenture Trustee for any and
all liabilities, obligations, losses, compensatory damages, payments, costs or
expenses of any kind whatsoever that may be imposed on, incurred by or asserted
against any of them as the result of any improper act or omission in any way
relating to the maintenance and custody by the Servicer as custodian of the
Receivable Files; provided, however, that the Servicer shall not be liable to
the Owner Trustee for any portion of any such amount resulting from the willful
misfeasance, bad faith or negligence of the Owner Trustee, and the Servicer
shall not be liable to the Indenture Trustee for any portion of any such amount
resulting from the willful misfeasance, bad faith or negligence of the Indenture
Trustee.

SECTION 3.06 Effective Period and Termination. The Servicer’s appointment as
custodian shall become effective as of the Cut-off Date, and shall continue in
full force and effect until terminated pursuant to this Section. If NMAC shall
resign as Servicer in accordance with the provisions of this Agreement or if all
of the rights and obligations of any Servicer shall have been terminated under
Section 8.01, the appointment of NMAC as custodian may be terminated by the
Indenture Trustee or by the Holders of Notes evidencing not less than 25% of the
Outstanding Amount of the Notes (but excluding for purposes of such calculation
and action all Notes held or beneficially owned by the Issuer, the Servicer, the
Seller or any of their Affiliates unless all of the Notes are held or
beneficially owned by the Issuer, the Servicer, the Seller or any of their
Affiliates) or, with the consent of Holders of the Notes evidencing not less
than 25% of the Outstanding Amount of the Notes, by the Owner Trustee or by the
Certificateholders evidencing not less than 25% of the Certificate Balance (but
excluding for purposes of such calculation and action all Certificates held or
beneficially owned by the Issuer, the Seller, the Servicer or any of their
Affiliates unless all of the Certificates are held or beneficially owned by the
Issuer, the Seller, the Servicer or any of their Affiliates), in the same manner
as the Indenture Trustee or such Holders may terminate the rights and
obligations of the Servicer under Section 8.01. The Indenture Trustee or, with
the consent of the Indenture Trustee, the Issuer may terminate the Servicer’s
appointment as custodian, with cause, at any time upon written notification to
the Servicer, and without cause upon 30 days’ prior written notification to the
Servicer. As soon as practicable after any termination of such appointment,

 

27

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

the Servicer shall deliver the Receivable Files and the related accounts and
records maintained by the Servicer to the Relevant Trustee or the agent thereof
at such place or places as the Relevant Trustee may reasonably designate.

ARTICLE IV

Administration and Servicing of Receivables

SECTION 4.01 Duties of Servicer.

(a) The Servicer shall manage, service, administer and make collections on the
Receivables with reasonable care, using that degree of skill and attention that
the Servicer exercises with respect to all comparable receivables that it
services for itself or others. There are no requirements under the Basic
Documents to maintain a back-up servicer. Except with respect to Defaulted
Receivables, Administrative Receivables or Warranty Receivables or to the extent
required by state or federal law, the Servicer shall not change the amount of or
reschedule the due date of any Scheduled Payment beyond the Final Scheduled
Distribution Date for the Class A-4 Notes, change the APR of, or extend the due
date of any Receivable beyond the Final Scheduled Distribution Date for the
Class A-4 Notes except as provided herein or change any material term of a
Receivable; provided, however, that:

(1) if a default, breach, violation, delinquency or event permitting
acceleration under the terms of any Receivable shall have occurred or, in the
judgment of the Servicer, is imminent, the Servicer may (A) extend such
Receivable for credit related reasons that would be acceptable to the Servicer
with respect to comparable new, near-new or used automobile or light-duty truck
receivables that it services for itself, but only if (i) the final scheduled
payment date of such Receivable as extended would not be later than the last day
of the Collection Period preceding the Final Scheduled Distribution Date for the
Class A-4 Notes, and (ii) the rescheduling or extension would not modify the
terms of such Receivable in a manner that would constitute a cancellation of
such Receivable and the creation of a new receivable for federal income tax
purposes; or (B) reduce an Obligor’s monthly payment amount in the event of a
prepayment resulting from refunds of credit life and disability insurance
premiums and service contracts and make similar adjustments in an Obligor’s
payment terms to the extent required by law;

(2) if at the end of the scheduled term of any Receivable, the outstanding
principal amount thereof is such that the final payment to be made by the
related Obligor is larger than the regularly scheduled payment of principal and
interest made by such Obligor, the Servicer may permit such Obligor to pay such
remaining principal amount in more than one payment of principal and interest,
provided that the last such payment shall be due on or prior to the last day of
the Collection Period preceding the Final Scheduled Distribution Date for the
Class A-4 Notes; and

 

28

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(3) the Servicer may in its discretion waive any late payment charge or any
other fees that may be collected in the ordinary course of servicing a
Receivable.

(b) The Servicer’s duties shall include collection and posting of all payments,
responding to inquiries of Obligors on the Receivables, investigating
delinquencies, sending remittance advises to Obligors, reporting tax information
to Obligors, accounting for collections, furnishing monthly and annual
statements to the Owner Trustee and the Indenture Trustee with respect to
distributions and making Advances pursuant to Section 5.04. The Servicer is not
required under the Basic Documents to make any disbursements via wire transfer
or otherwise on behalf of an Obligor. There are no requirements under the
Receivables or the Basic Documents for funds to be, and funds shall not be, held
in trust for an Obligor. The Servicer is not required to make any payments or
distributions on behalf of an Obligor. In addition, if and to the extent
applicable, the Servicer’s duties shall include the execution and delivery of
any filings, certificates, affidavits or other instruments required under the
Sarbanes-Oxley Act of 2002.

(c) Without limiting the generality of the foregoing, the Servicer is authorized
and empowered to execute and deliver, on behalf of itself, the Trust, the Owner
Trustee, the Indenture Trustee and the Securityholders or any of them, any and
all instruments of satisfaction or cancellation, or partial or full release or
discharge, and all other comparable instruments, with respect to the Receivables
or to the Financed Vehicles securing the Receivables. If the Servicer shall
commence a legal proceeding to enforce a Receivable, the Issuer (in the case of
a Receivable other than an Administrative Receivable or a Warranty Receivable)
shall thereupon be deemed to have automatically assigned, solely for the purpose
of collection, such Receivable to the Servicer. If in any enforcement suit or
legal proceeding it shall be held that the Servicer may not enforce a Receivable
on the ground that it shall not be a real party in interest or a holder entitled
to enforce such Receivable, the Issuer shall, at the Servicer’s expense and
direction, take steps to enforce the Receivable, including bringing suit in its
name or the name of the Indenture Trustee or the Securityholders. The Issuer
shall furnish the Servicer with any powers of attorney and other documents
reasonably necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties hereunder.

(d) Nothing in any section of this Agreement shall be construed to prevent the
Servicer from implementing new programs, whether on an intermediate, pilot or
permanent basis, or on a regional or nationwide basis, or from modifying its
standards, policies and procedures as long as, in each case, the Servicer does
or would implement such programs or modify its standards, policies and
procedures in respect of comparable assets serviced for itself in the ordinary
course of business.

SECTION 4.02 Collection of Receivable Payments. The Servicer shall make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same shall become due and shall
follow such collection procedures as it follows with respect to all comparable
receivables that it services for itself or others. Except for Advances made
pursuant to Section 5.04, there are no requirements under the Basic Documents
for

 

29

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

advances of funds or guarantees regarding collections, cash flows or
distributions. Except for the requirements set forth in Section 5.04 relating to
Advances, there are no requirements under the Basic Documents for the making,
review or approval of Advances.

SECTION 4.03 Realization upon Receivables. On behalf of the Trust, the Servicer
shall use commercially reasonable efforts, consistent with its customary
servicing procedures, to repossess or otherwise convert the ownership of the
Financed Vehicle securing any Receivable as to which the Servicer shall have
determined eventual payment in full is unlikely. The Servicer shall follow such
customary and usual practices and procedures as it shall deem necessary or
advisable in its servicing of comparable receivables, which may include
reasonable efforts to realize upon any Dealer Recourse and selling the related
Financed Vehicle at public or private sale. The foregoing shall be subject to
the provision that, in any case in which the Financed Vehicle shall have
suffered damage, the Servicer shall not expend funds in connection with the
repair or the repossession of such Financed Vehicle unless it shall determine in
its discretion that such repair and/or repossession will increase the Net
Liquidation Proceeds.

SECTION 4.04 Maintenance of Security Interests in Financed Vehicles. The
Servicer shall, in accordance with its customary servicing procedures, take such
steps as are necessary to maintain perfection of the security interest created
by each Receivable in the related Financed Vehicle. The Servicer is hereby
authorized to take such steps as are necessary to re-perfect such security
interest on behalf of the Issuer and the Indenture Trustee in the event of the
relocation of a Financed Vehicle or for any other reason. If the assignment of a
Receivable to the Trust is insufficient, without a notation on the related
Financed Vehicle’s certificate of title, to grant to the Trust a first priority
perfected security interest in the related Financed Vehicle, the Servicer hereby
agrees to serve as the agent of the Trust for the purpose of perfecting the
security interest of the Trust in such Financed Vehicle and agrees that the
Servicer’s listing as the secured party on the certificate of title is in this
capacity as agent of the Trust. The provisions set forth in this Section are the
sole requirements under the Basic Documents with respect to the maintenance of
collateral or security on the Receivables. It is understood that the Financed
Vehicles are the collateral and security for the Receivables, but that the
certificate of title with respect to a Financed Vehicle does not constitute
collateral and merely evidences such security interest.

SECTION 4.05 Covenants of Servicer.

(a) The Servicer shall not release the Financed Vehicle securing any Receivable
from the security interest granted by such Receivable in whole or in part except
in the event of payment in full by or on behalf of the Obligor thereunder or
repossession.

(b) The Servicer shall not do anything to impair the rights of the
Securityholders in the Receivables.

(c) Except with respect to Defaulted Receivables, Administrative Receivables or
Warranty Receivables or to the extent required by law, the Servicer shall not
alter the APR of any Receivable or forgive payments on a Receivable. Except as
provided in Section 4.01, the Servicer shall not modify the number of payments
under a Receivable, increase the amount financed under a Receivable, or extend
the due date for any payment on a Receivable beyond the Final Scheduled
Distribution Date for the Class A-4 Notes.

 

30

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(d) If the Servicer shall determine not to make an Advance related to
delinquency or non-payment of any Receivable pursuant to Section 5.04 because it
determines that such Advance would not be recoverable from subsequent
collections on such Receivable, such Receivable shall be designated by the
Servicer to be a Defaulted Receivable, provided that such Receivable otherwise
meets the definition of a Defaulted Receivable.

(e) If the Seller is required to pay tax under the second sentence of
Section 6.03(a) and if such tax is not paid by the Seller, then the Servicer
shall pay such tax (or cause such tax to be paid) to the applicable taxing
authority on behalf of the Issuer.

SECTION 4.06 Purchase of Receivables upon Breach. The Servicer or the Issuer
shall inform the other party and the Indenture Trustee promptly, in writing,
upon the discovery of any breach by the Servicer of its obligations under the
third sentence of Section 4.01(a) or under Section 4.02, 4.04 or 4.05 that would
materially and adversely affect any Receivable. Unless the breach shall have
been cured by the last day of the second Collection Period following such
discovery (or, at the Servicer’s election, the last day of the first Collection
Period following discovery), the Servicer shall (whether or not such breach was
known to the Servicer on the Closing Date) purchase any Receivable materially
and adversely affected by such breach as of such last day. In consideration of
such Receivable, the Servicer shall remit the Administrative Purchase Payment
(as reduced by any Outstanding Advances with respect to such Receivable) in the
manner specified in Section 5.05. For the purposes of this Section 4.06, the
Administrative Purchase Payment shall consist in part of a release by the
Servicer of all rights of reimbursement with respect to Outstanding Advances
with respect to the purchased Receivable. The sole remedy of the Indenture
Trustee, the Owner Trustee, the Trust or the Securityholders against the
Servicer with respect to a breach by the Servicer of its obligations under the
third sentence of Section 4.01(a) or under Section 4.02, 4.04 or 4.05 shall be
to require the Servicer to purchase Receivables pursuant to this Section 4.06.

SECTION 4.07 Servicing Fee and Expenses. As compensation for the performance of
its obligations hereunder, the Servicer shall be entitled to receive on each
Distribution Date the Total Servicing Fee. Except to the extent otherwise
provided herein, the Servicer shall be required to pay all expenses incurred by
it in connection with its activities under this Agreement (including fees and
disbursements of independent accountants, taxes imposed on the Servicer,
expenses incurred in connection with distributions and reports to
Securityholders and all other fees and expenses not expressly stated under this
Agreement to be for the account of the Securityholders). If the Rating Agency
Condition shall have been satisfied, the Base Servicing Fee in respect of a
Collection Period (together with any portion of the Base Servicing Fee that
remains unpaid from the prior Distribution Dates) will be paid at the beginning
of that Collection Period out of collections of interest on the related
Receivables.

SECTION 4.08 Servicer’s Certificate.

(a) On or before each Determination Date, the Servicer shall deliver to the
Owner Trustee, each Paying Agent and the Indenture Trustee, with a copy to each
Rating Agency, a Servicer’s Certificate containing all information necessary to
make the distributions pursuant to Sections 5.06, 5.07 and 5.08 (including the
amount of the aggregate collections on the Receivables; the aggregate Advances
to be made by the

 

31

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Servicer, if any, the aggregate Administrative Purchase Payments for any
Administrative Receivables to be purchased by the Servicer, and the aggregate
Warranty Purchase Payments for any Warranty Receivables to be purchased by the
Seller) for the Collection Period preceding the date of such Servicer’s
Certificate, all information necessary for the Owner Trustee to send statements
to the Certificateholders and the Indenture Trustee to send statements to the
Noteholders pursuant to the Trust Agreement or Indenture, as the case may be.
Each of the Owner Trustee and the Indenture Trustee may conclusively rely on the
information in any Servicer’s Certificate and shall have no duty to confirm or
verify the contents thereof.

(b) Concurrently with delivery of the Servicer’s Certificate in each month, the
Servicer shall deliver to the underwriters of the Notes the Note Factor for each
Class of Notes, the Certificate Factor, and the Pool Factor for each Class of
Notes and for the Certificates, in each case as of the close of business on the
Distribution Date occurring in such month.

SECTION 4.09 Annual Statement as to Compliance; Notice of Default.

(a) The Servicer shall deliver to the Owner Trustee, the Indenture Trustee and
each Rating Agency, within 90 days after the end of each fiscal year of the
Servicer, beginning June 30, 2012, an Officer’s Certificate with respect to the
prior fiscal year of the Servicer ended such calendar year (or with respect to
the initial Officer’s Certificate, the period from the date of the initial
issuance of the Notes to March 31, 2012), stating that (i) a review of the
activities of the Servicer during the preceding 12-month (or shorter) period and
of its performance under this Agreement has been made under such officer’s
supervision and (ii) to the best of such officer’s knowledge, based on such
review, the Servicer has fulfilled its obligations in all material respects
under this Agreement throughout such twelve-month (or shorter) period, or, if
there has been a failure to fulfill of any such obligation, specifying each such
failure known to such officer and the nature and status thereof. A copy of such
Officer’s Certificate may be obtained by any Certificateholder or Noteholder by
a request in writing to the Owner Trustee or the Indenture Trustee addressed as
set forth in Section 10.03 hereof.

(b) The Servicer shall deliver to the Owner Trustee, the Indenture Trustee and
each Rating Agency, promptly after having obtained knowledge thereof, but in no
event later than five Business Days thereafter, written notice (in the form of
an Officer’s Certificate) of any event that with the giving of notice or lapse
of time, or both, would become a Servicer Default under Section 8.01 or would
result in any lowering of the ratings described in Section 5.02(a)(ii)(A).

(c) Except to the extent set forth in Section 4.09(b) of this Agreement and
Section 5.01 of the Indenture, the Basic Documents do not require any policies
or procedures to monitor any performance or other triggers and events of
default.

SECTION 4.10 [RESERVED]

 

32

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 4.11 Access to Certain Records and Information Regarding Receivables.

(a) The Servicer shall provide to the Owner Trustee and the Indenture Trustee
access to the Receivable Files in such cases where the Securityholders shall be
required by applicable statutes or regulations to review such records or
information. In each case, such access shall be afforded without charge, but
only upon reasonable prior written request and during the normal business hours
at the respective offices of the Servicer.

(b) The Servicer shall provide to each Rating Agency any information regarding
the Receivables that is reasonably requested by such Rating Agency.

(c) Nothing in this Section shall affect the obligation of the Servicer to
observe any applicable law prohibiting disclosure of information regarding the
Obligors and the failure of the Servicer to provide access to information as a
result of such obligation shall not constitute a breach of this Section.

SECTION 4.12 Appointment of Subservicer. So long as NMAC acts as the Servicer,
the Servicer may at any time without notice or consent subcontract substantially
all its duties under this Agreement to any corporation more than 50% of the
voting stock of which is owned, directly or indirectly, by Nissan. The Servicer
may at any time perform specific duties as servicer under this Agreement through
other subcontractors; provided, however, that no such delegation or
subcontracting shall relieve the Servicer of its responsibilities with respect
to such duties as to which the Servicer shall remain primarily responsible with
respect thereto. For any servicing activities delegated to third parties in
accordance with this Section 4.12, the Servicer shall follow such policies and
procedures to monitor the performance of such third parties and compliance with
such servicing activities as the Servicer follows with respect to comparable
motor vehicle receivables serviced by the Servicer for its own account.

SECTION 4.13 Amendments to Schedule of Receivables. If the Servicer, during any
Collection Period, assigns to a Receivable an account number that differs from
the original account number identifying such Receivable on the Schedule of
Receivables, the Servicer shall deliver to the Owner Trustee and the Indenture
Trustee, on or before the Distribution Date relating to such Collection Period,
an amendment to the Schedule of Receivables reporting the newly assigned account
number, together with the old account number of each such Receivable. The first
such delivery of amendments to the Schedule of Receivables shall include monthly
amendments reporting account numbers appearing on the Schedule of Receivables
with the new account numbers assigned to such Receivables during any prior
Collection Period.

SECTION 4.14 Acknowledgement by Servicer of its Obligations under the Indenture.
The Servicer hereby agrees and consents to the provisions of the Indenture
applicable to it (including, without limitation, Sections 8.03(a) and 8.03(b)
thereof) and agrees to be bound by such provisions.

SECTION 4.15 Compliance with Regulation AB. So long as the Seller is required to
file any reports with respect to the Issuer under the Exchange Act, the Servicer
agrees to perform all duties and obligations applicable to or required of the
Issuer set forth in Appendix A attached hereto and made a part hereof in all
respects and makes the representations and warranties therein applicable to it.

 

33

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 4.16 Fidelity Bond. The Servicer shall not be required to maintain a
fidelity bond or error and omissions policy.

SECTION 4.17 Administrator Compensation. The Servicer shall pay the
Administrative Agent a monthly payment of compensation pursuant to Section 3 of
the Administration Agreement.

ARTICLE V

Distributions; Accounts;

Statements to the Certificateholders and the Noteholders

SECTION 5.01 Establishment of Accounts.

(a) The Servicer, on behalf of the Owner Trustee and the Indenture Trustee,
shall establish the Collection Account in the name of the Indenture Trustee for
the benefit of the Securityholders. The Collection Account shall be an Eligible
Deposit Account initially established with the Indenture Trustee and shall be
maintained, at the Servicer’s election, with the Indenture Trustee or the Owner
Trustee as long as (i) the deposits of such Person have the Required Deposit
Rating and such Person satisfies clause (a)(ii) of the definition of Eligible
Deposit Account or (ii) the Collection Account is maintained in a segregated
trust account in the trust department of such Person; provided, however, that
all amounts held in the Collection Account shall, to the extent permitted by
applicable laws, rules and regulations and as directed by the Servicer, be
invested by the Indenture Trustee in Eligible Investments; otherwise, such
amounts shall be maintained in cash; provided that if (x) the Servicer shall
have failed to give investment directions for any funds on deposit in the
Collection Account to the Indenture Trustee by 5:00 p.m. Eastern Time (or such
other time as may be agreed by the Servicer and the Indenture Trustee) on any
Business Day, or (y) a Default or Event of Default shall have occurred and be
continuing with respect to the Notes but the Notes shall not have been declared
due and payable pursuant to the Indenture, or (z) if the Notes shall have been
declared due and payable following an Event of Default, amounts collected or
receivable from the Trust Estate are being applied in accordance with
Section 5.05 of the Indenture as if there had not been such a declaration, then
the Indenture Trustee shall, to the fullest extent practicable, invest and
reinvest funds in the Collection Account in one or more Eligible Investments
specified in clauses (i), (iv) or (vi) of the definition of Eligible
Investments. All such Eligible Investments shall mature not later than the
Business Day preceding the next Distribution Date, in such manner that such
amounts invested shall be available to make the required distributions on the
Distribution Date; provided, that if permitted by the Rating Agencies, monies on
deposit therein may be invested in Eligible Investments that mature later than
the Business Day preceding the next Distribution Date; provided, however, that
such investment shall be sold not later than the Business Day preceding the next
Distribution Date. The Servicer will not direct the Indenture Trustee, and the
Issuer

 

34

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

shall cause the Servicer not to make any investment of any funds or to sell any
investment held in the Collection Account unless the security interest granted
and perfected in such account will continue to be perfected in such investment
or the proceeds of such sale, in either case without any further action by any
Person, and, in connection with any direction to the Indenture Trustee to make
any such investment or sale, if requested by the Indenture Trustee, the Servicer
shall deliver to the Indenture Trustee an Opinion of Counsel, acceptable to the
Indenture Trustee, to such effect. If the Servicer, in its sole discretion and
for any reason, notifies the Indenture Trustee and the Owner Trustee in writing
that the Collection Account should be moved or the short-term unsecured debt
obligations of the Indenture Trustee or the Owner Trustee, as applicable, no
longer have the Required Deposit Rating, then, unless the Collection Account is
maintained in segregated trust accounts in the trust department of the Indenture
Trustee or the Owner Trustee, as applicable, the Servicer shall, with the
Indenture Trustee’s or the Owner Trustee’s assistance, as applicable, as
necessary and within ten Business Days of receipt of notice from the Indenture
Trustee or the Owner Trustee, as applicable, that the Indenture Trustee or the
Owner Trustee, as applicable, no longer has the Required Deposit Rating, cause
the Collection Account (i) to be moved to segregated trust accounts in a bank or
trust company selected by the Servicer, the short-term unsecured debt
obligations of which shall have the Required Deposit Rating, or (ii) to be moved
to the trust department of the Indenture Trustee or the Owner Trustee, as
applicable.

(b) Earnings on investment of funds in the Collection Account shall be paid to
the Servicer as servicing compensation, and any losses and investment expenses
shall be charged against the funds on deposit in the Collection Account.

(c) Subject to the foregoing, the Servicer, on behalf of the Owner Trustee and
the Indenture Trustee, shall establish and maintain the Collection Account as an
Eligible Deposit Account in the name of and under the exclusive control of the
Indenture Trustee, bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Securityholders. The Indenture
Trustee shall transfer all amounts remaining on deposit in the Collection
Account on the Distribution Date on which the Notes of all Classes have been
paid in full (or when substantially all of the Trust Estate is otherwise
released from the lien of the Indenture) to another Eligible Deposit Account
established pursuant to the Trust Agreement for the benefit of the
Certificateholders (the “Trust Collection Account”), and take all necessary or
appropriate actions to transfer all of its right, title and interest in the
Collection Account, all funds or investments held therein and all proceeds
thereof, whether or not on behalf of the Securityholders, to the Owner Trustee
for the benefit of the Certificateholders, subject to the limitations set forth
in the Indenture with respect to amounts held for payment to Noteholders that do
not promptly deliver a Note for payment on such Distribution Date. After the
transfer to the Trust Collection Account described in the immediately preceding
sentence, references in this Agreement to “Collection Account” shall be deemed
to be references to the “Trust Collection Account.”

(d) With respect to the Collection Account and all property held therein, the
Owner Trustee agrees, by its acceptance hereof that, on the terms and conditions
set forth in the Indenture, for so long as Notes of any Class remain
outstanding, the Indenture

 

35

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Trustee shall possess all right, title and interest therein (excluding interest
or investment income thereon payable to the Servicer or the Seller, as the case
may be), and the Accounts shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the Noteholders and the Certificateholders,
as the case may be, as set forth in the Indenture. The parties hereto agree that
the Issuer, the Owner Trustee and the Holders of the Certificates have no right,
title or interest in the Reserve Account or any amounts on deposit therein at
any time. The parties hereto agree that the Servicer shall have the power,
revocable by the Indenture Trustee or by the Owner Trustee with the consent of
the Indenture Trustee, to instruct the Indenture Trustee to make withdrawals and
payments from the Collection Account for the purpose of permitting the Servicer,
Indenture Trustee or the Owner Trustee to carry out its respective duties
hereunder or under the Indenture or the Trust Agreement, as the case may be.

Notwithstanding the foregoing, the Servicer shall be entitled to withhold, or to
be reimbursed from amounts otherwise payable into or on deposit in the
Collection Account, as the case may be, amounts previously deposited in the
Collection Account but later determined to have resulted from mistaken deposits
or posting.

(e) No checks shall be issued, printed, or honored with respect to the
Collection Account, the Reserve Account, or the Trust Collection Account.

SECTION 5.02 Collections.

(a) Except as otherwise provided in this Agreement, the Servicer shall remit to
the Collection Account all payments received by or on behalf of the Obligors on
or in respect of the Receivables (excluding payments on the Warranty Receivables
or the Administrative Receivables) and all Net Liquidation Proceeds not later
than the second Business Day after identification thereof. For purposes of this
Article V, the phrase “payments received by or on behalf of the Obligors” shall
mean payments made by Persons other than the Servicer. Notwithstanding the
foregoing, for so long as (i) NMAC is the Servicer, (ii) (A) NMAC’s short-term
unsecured debt obligations are rated at least “Prime-1” by Moody’s and at least
“F1” by Fitch (so long as Moody’s and Fitch are Rating Agencies), (B) NMAC
maintains a letter of credit or other form of enhancement acceptable to each
Rating Agency to support NMAC’s obligation to deposit collections into the
Collection Account, or (C) NMAC otherwise satisfies each Rating Agency’s
requirements, and (iii) no Event of Default or Servicer Default shall have
occurred and be continuing (unless waived by the appropriate Securityholders)
(collectively, the “Monthly Remittance Conditions”), the Servicer shall not be
required to remit such collections to the Collection Account on the foregoing
basis but shall be entitled to retain such collections, without segregation from
its other funds, until the Business Day before each Distribution Date at which
time the Servicer shall remit all such collections in respect of the related
Collection Period to the Collection Account in immediately available funds.
Commencing with the first day of the first Collection Period that begins at
least two Business Days after the day on which any Monthly Remittance Condition
ceases to be satisfied and for so long as any Monthly Remittance Condition is
not satisfied, all collections then held by the Servicer shall be immediately
deposited into the Collection Account and all future collections on or in
respect of the Receivables (other than

 

36

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

payments on Warranty Receivables and the Administrative Receivables) and all Net
Liquidation Proceeds shall be remitted by the Servicer to the Collection Account
not later than the second Business Day after identification thereof.
Notwithstanding anything herein to the contrary, if a subsequent Public ABS
Transaction calls for changes in making monthly deposits to the related
collection account, then, if the Rating Agency Condition shall have been
satisfied, the Servicer will no longer be bound by the Monthly Remittance
Condition hereunder, and will instead be subject to the conditions to making
monthly deposits as required by the subsequent Public ABS Transaction.

(b) The Indenture Trustee or the Owner Trustee shall not be deemed to have
knowledge of any event or circumstances under clause (iii) of the definition of
the Monthly Remittance Condition unless the Indenture Trustee or the Owner
Trustee has received notice of such event or circumstance from the Seller or the
Servicer in an Officer’s Certificate or from the Holders of Notes evidencing not
less than 25% in principal amount of the Outstanding Amount of the Notes, or a
Trust Officer of the Indenture Trustee or the Owner Trustee with knowledge
hereof or familiarity herewith has actual knowledge of such event or
circumstances.

(c) The Servicer shall give (i) the Owner Trustee, the Indenture Trustee and
each Rating Agency written notice, as soon as practical after the occurrence
thereof but in no event later than 10 Business Days after obtaining knowledge
thereof, of the failure of any Monthly Remittance Condition (and any subsequent
curing of a failed Monthly Remittance Condition) (it being understood that if
the Monthly Remittance Condition is not satisfied as of the Closing Date, no
such notice shall be required in connection therewith).

(d) Notwithstanding the foregoing, if a Monthly Remittance Condition is not
satisfied, the Servicer may utilize an alternative remittance schedule (which
may include the remittance schedule utilized by the Servicer before the Monthly
Remittance Condition became unsatisfied), if the Rating Agency Condition shall
have been satisfied with respect to such alternative remittance schedule.

SECTION 5.03 Application of Collections. All collections for the related
Collection Period with respect to each Receivable (including any payoff) shall
be posted to the Servicer’s Obligor records in accordance with the Servicer’s
customary servicing practices, and shall be allocated by the Servicer as
follows:

(a) First, to interest accrued to date on such Receivable;

(b) Second, to principal until the Principal Balance of such Receivable is
brought current;

(c) Third, to reduce the unpaid late charges (if any) as provided in such
Receivable; and

(d) Fourth, to prepay principal of such Receivable.

 

37

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 5.04 Advances.

(a) The Servicer shall make a payment with respect to each Receivable (other
than an Administrative Receivable, a Warranty Receivable or a Liquidated
Receivable) (each, an “Advance”) equal to the excess if any, of (x) the product
of the Principal Balance of such Receivable as of the first day of the related
Collection Period and one-twelfth of its APR (calculated on the basis of a
360-day year comprised of twelve 30-day months), over (y) the interest actually
received by the Servicer with respect to such Receivable from the Obligor or
from payments of the Administrative Purchase Payment or the Warranty Purchase
Payment, as the case may be, during such Collection Period. The Servicer will
not be obligated to make an Advance in respect of a Receivable (other than an
Advance in respect of an interest shortfall arising from the Prepayment of a
Receivable) to the extent that the Servicer, in its sole discretion, shall
determine that the Advance constitutes a Nonrecoverable Advance. With respect to
each Receivable, the Advance shall increase the Outstanding Advances. No
Advances will be made with respect to the Principal Balance of the Receivables.
The Servicer shall deposit all such Advances into the Collection Account in
immediately available funds no later than 5:00 p.m., New York City time, on the
Business Day immediately preceding the related Distribution Date. To the extent
that the amount set forth in clause (y) above with respect to a Receivable is
greater than the amount set forth in clause (x) above with respect thereto, such
amount shall be distributed to the Servicer pursuant to Section 5.06; provided,
however, that, notwithstanding anything else herein, the Servicer shall not be
reimbursed for any amounts representing an Advance, or any portion thereof, made
in respect of an interest shortfall arising from the Prepayment of a Receivable.

(b) The Servicer shall be entitled to reimbursement for Outstanding Advances,
without interest, with respect to a Receivable from the following sources with
respect to such Receivable pursuant to Section 5.06(c)(i) or
Section 5.06(d)(ii): (i) subsequent payments made by or on behalf of the related
Obligor, (ii) Net Liquidation Proceeds, and (iii) the Warranty Purchase
Payments.

(c) To the extent that the Servicer has determined that any Outstanding Advance
is a Nonrecoverable Advance, the Servicer may provide to the Owner Trustee and
the Indenture Trustee an Officer’s Certificate setting forth the amount of such
Nonrecoverable Advance, and on the related Distribution Date, the Relevant
Trustee shall remit to the Servicer from funds on deposit in the Collection
Account an amount equal to the amount of such Nonrecoverable Advance pursuant to
Section 5.06(c)(ii) or Section 5.06(d)(ii).

(d) Notwithstanding anything to the contrary in this Agreement, for so long as
NMAC is the Servicer, in lieu of causing the Servicer first to deposit and then
the Relevant Trustee to remit to the Servicer the amounts described in clauses
(i) through (iii) in Section 5.04(b) reimbursable in respect on Outstanding
Advances, or the amounts described in Section 5.04(c) applicable in respect of
Nonrecoverable Advances, the Servicer may deduct such amounts from deposits
otherwise to be made into the Collection Account.

 

38

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(e) Notwithstanding the provisions of Section 5.04(a), no Successor Servicer,
including the Indenture Trustee, shall be obligated to make Advances unless it
has expressly agreed to do so in writing.

SECTION 5.05 Additional Deposits.

(a) The following additional deposits shall be made to the Collection Account:
(i) the Seller shall remit the aggregate Warranty Purchase Payments with respect
to Warranty Receivables pursuant to Section 3.02; (ii) the Servicer shall remit
(A) the aggregate Advances pursuant to Section 5.04(a), (B) the aggregate
Administrative Purchase Payments with respect to Administrative Receivables
pursuant to Section 4.06, and (C) the cash amount required upon any optional
purchase of the Receivables by the Servicer, or any Successor Servicer, pursuant
to Section 9.01; and (iii) the Indenture Trustee shall transfer the amounts
described in Sections 5.06 and 5.07 from the Reserve Account to the Collection
Account pursuant to Section 5.07.

(b) All deposits required to be made pursuant to Section 5.05(a) by the Seller
or the Servicer, as the case may be, may be made in the form of a single deposit
and shall be made in immediately available funds, no later than 5:00 P.M., New
York City time, on the Business Day immediately preceding the related
Distribution Date. At the direction of the Servicer, the Relevant Trustee shall
invest such amounts in Eligible Investments maturing not later than 12:00 P.M.
New York City Time, on the related Distribution Date.

SECTION 5.06 Payments and Distributions.

(a) The rights of the Certificateholders to receive distributions in respect of
the Certificates shall be and hereby are subordinated to the rights of the
Noteholders to receive distributions in respect of the Notes, to the extent
provided in this Section 5.06.

(b) On each Determination Date, the Servicer shall calculate the Available
Interest, the Available Principal, the Noteholders’ Principal Distributable
Amount, the Certificateholders’ Principal Distributable Amount, the amount to be
distributed to Noteholders of each Class and to Certificateholders pursuant to
Section 5.06(c), (d) or (e), and all other distributions, deposits and
withdrawals to be made on the related Distribution Date.

(c) Subject to Sections 5.06(d) and (e), on each Distribution Date, the Relevant
Trustee shall make the following payments and distributions from the Collection
Account (after payment of the Supplemental Servicing Fee to the extent not
previously retained by the Servicer) in the following order of priority and in
the amounts set forth in the Servicer’s Certificate for such Distribution Date;
provided, however, that such payments and distributions shall be made only from
those funds deposited in the Collection Account for the related Collection
Period:

(i) to the Servicer, from amounts on deposit in the Collection Account, any
payments in respect of Advances required to be reimbursed and to the extent set
forth in Section 5.04(b);

 

39

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(ii) to the Servicer, from amounts on deposit in the Collection Account, any
payments in respect of Nonrecoverable Advances required to be reimbursed and to
the extent set forth in Section 5.04(c);

(iii) to the Servicer, from Available Amounts, the Base Servicing Fee (including
any unpaid Base Servicing Fees from one or more prior Collection Periods);

(iv) on a pro rata basis (based on the amounts distributable pursuant to this
clause to each Class of Noteholders), to the Class A-1 Noteholders, the
Noteholders’ Interest Distributable Amount for such Class, to the Class A-2
Noteholders, the Noteholders’ Interest Distributable Amount for such Class, to
the Class A-3 Noteholders, the Noteholders’ Interest Distributable Amount for
such Class, and to the Class A-4 Noteholders, the Noteholders’ Interest
Distributable Amount for such Class, such amounts to be paid from Available
Amounts (after giving effect to any reduction in Available Amounts described in
clause (iii) above);

(v) to the Class A-1 Noteholders until the principal amount of the Class A-1
Notes is reduced to zero, an amount equal to the Noteholders’ Principal
Distributable Amount for such Distribution Date, such amounts to be paid from
Available Amounts (after giving effect to any reduction in Available Amounts
described in clauses (iii) and (iv) above);

(vi) after the principal amount of the Class A-1 Notes is reduced to zero, to
the Class A-2 Noteholders, until the principal amount of the Class A-2 Notes is
reduced to zero, then to the Class A-3 Noteholders, until the principal amount
of the Class A-3 Notes is reduced to zero, and then to the Class A-4
Noteholders, until the principal amount of the Class A-4 Notes is reduced to
zero, an amount equal to the Noteholders’ Principal Distributable Amount for
each such Class for such Distribution Date (after giving effect to any reduction
in Noteholders’ Principal Distributable Amount described in clause (v) above),
such amounts to be paid from Available Amounts (after giving effect to any
reduction in Available Amounts described in clauses (iii) through (v) above);

(vii) to the Reserve Account, the amount, if any, necessary to cause the balance
of funds therein to equal the Specified Reserve Account Balance with respect to
such Distribution Date, such amounts to be paid from Available Amounts (after
giving effect to any reduction in Available Amounts described in clauses
(iii) through (vi) above);

(viii) to the Indenture Trustee, any accrued and unpaid fees, expenses and
indemnity payments due pursuant to the Indenture, but only to the extent that
such fees, expenses or indemnity payments have not been paid by the
Administrator and have been outstanding for at least sixty (60) days, such
amounts to be paid from Available Amounts (after giving effect to any reduction
in Available Amounts described in clauses (iii) through (vii) above);

 

40

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(ix) to the Owner Trustee, any accrued and unpaid fees, expenses and indemnity
payments due pursuant to the Trust Agreement, but only to the extent that such
fees, expenses or indemnity payments have not been paid by the Administrator and
have been outstanding for at least sixty (60) days, such amounts to be paid from
Available Amounts (after giving effect to any reduction in Available Amounts
described in clauses (iii) through (viii) above);

(x) to the extent amounts are payable to a Currency Swap Counterparty pursuant
to a Currency Swap Agreement as described in Section 5.10, to such Currency Swap
Counterparty, except on any Distribution Date that occurs after the Notes are
accelerated, such amounts to be paid from Available Amounts (after giving effect
to any reduction in Available Amounts described in clauses (iii) through
(ix) above);

(xi) on the Distribution Date on which the Notes have been paid in full and on
each Distribution Date thereafter, to the Certificateholders, any remaining
Available Amounts until the Certificateholders’ Principal Distributable Amount
is reduced to zero (after giving effect to any reduction in Available Amounts
described in clauses (iii) through (x) above); and

(xii) any Available Amounts remaining after giving effect to the foregoing, to
the Certificateholders.

(d) Notwithstanding the provisions of Section 5.06(c), after the occurrence of
an Event of Default that results in the acceleration of any Notes and unless and
until such acceleration has been rescinded, on each Distribution Date, the
Relevant Trustee shall make the following payments and distributions from the
Collection Account (after payment of the Supplemental Servicing Fee to the
extent not previously retained by the Servicer) in the following order of
priority and in the amounts set forth in the Servicer’s Certificate for such
Distribution Date; provided, however, that such payments and distributions shall
be made only from those funds deposited in the Collection Account for the
related Collection Period:

(i) pro rata, to the Indenture Trustee and the Owner Trustee, any accrued and
unpaid fees, expenses and indemnity payments due pursuant to the Indenture and
the Trust Agreement, respectively, but only to the extent that such fees,
expenses or indemnity payments have not been paid by the Administrator and have
been outstanding for at least sixty (60) days, such amounts to be paid from
Available Amounts;

(ii) to the Servicer, from amounts on deposit in the Collection Account, any
payments in respect of Outstanding Advances;

(iii) [Reserved];

(iv) to the Servicer, from Available Amounts, the Base Servicing Fee (including
any unpaid Base Servicing Fees from one or more prior Collection Periods) (after
giving effect to any reduction in Available Amounts described in clause
(i) above);

 

41

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(v) on a pro rata basis (based on the amounts distributable pursuant to this
clause to each Class of Noteholders), to the Class A-1 Noteholders, the
Noteholders’ Interest Distributable Amount for such Class, to the Class A-2
Noteholders, the Noteholders’ Interest Distributable Amount for such Class, to
the Class A-3 Noteholders, the Noteholders’ Interest Distributable Amount for
such Class, and to the Class A-4 Noteholders, the Noteholders’ Interest
Distributable Amount for such Class, such amounts to be paid from Available
Amounts (after giving effect to any reduction in Available Amounts described in
clauses (i) and (iv) above);

(vi) to the Class A-1 Noteholders, until the total amount paid to such
Noteholders in respect of principal from the Closing Date is equal to the
Original Principal Amount for such Class of Notes, such amounts to be paid from
Available Amounts (after giving effect to any reduction in Available Amounts
described in clauses (i), (iv) and (v) above);

(vii) to the Class A-2 Noteholders, the Class A-3 Noteholders and the Class A-4
Noteholders on a pro rata basis (based on the Outstanding Amount of each Class),
until the total amount paid to such Noteholders in respect of principal from the
Closing Date is equal to the Original Principal Amount for such Class of Notes,
such amounts to be paid from Available Amounts (after giving effect to any
reduction in Available Amounts described in clauses (i) and (iv) through
(vi) above);

(viii) to the extent amounts are payable to a Currency Swap Counterparty
pursuant to a Currency Swap Agreement as described in Section 5.10, to such
Currency Swap Counterparty, such amounts to be paid from Available Amounts
(after giving effect to any reduction in Available Amounts described in clauses
(i) and (iv) through (vii) above);

(ix) on the Distribution Date on which the Notes have been paid in full and on
each Distribution Date thereafter, to the Certificateholders, until the total
amount paid to the Certificateholders in respect of principal from the Closing
Date is equal to the Original Certificate Balance, such amount to be paid from
Available Amounts (after giving effect to any reduction in Available Amounts
described in clauses (i) and (iv) through (viii) above); and

(x) any Available Amounts remaining after giving effect to the foregoing, to the
Certificateholders.

(e) Notwithstanding the provisions of Section 5.06(d), after the occurrence of
an Event of Default that results in the acceleration of any Notes, on and after
the date on which such acceleration has been rescinded, on each Distribution
Date, the Relevant Trustee shall make payments and distributions from the
Collection Account in accordance with Section 5.06(c).

(f) For purposes of determining whether an Event of Default pursuant to
Section 5.01(b) of the Indenture has occurred, the amount of principal required
to be paid to the Holders of any Class of Notes on any Distribution Date is the
amount available to be paid

 

42

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

thereto pursuant to Section 5.06(c); provided, however, that (i) the Class A-1
Notes are required to be paid in full on or before the Final Scheduled
Distribution Date for such Class, meaning that the Class A-1 Noteholders are
entitled to have received on or before such date payments in respect of
principal in an aggregate amount equal to the Original Principal Amount for such
Class, together with all interest accrued thereon through such date; (ii) the
Class A-2 Notes are required to be paid in full on or before the Final Scheduled
Distribution Date for such Class, meaning that the Class A-2 Noteholders are
entitled to have received on or before such date payments in respect of
principal in an aggregate amount equal to the Original Principal Amount for such
Class, together with all interest accrued thereon through such date; (iii) the
Class A-3 Notes are required to be paid in full on or before the Final Scheduled
Distribution Date for such Class, meaning that the Class A-3 Noteholders are
entitled to have received on or before such date payments in respect of
principal in an aggregate amount equal to the Original Principal Amount for such
Class, together with all interest accrued thereon through such date; and
(iv) the Class A-4 Notes are required to be paid in full on or before the Final
Scheduled Distribution Date for such Class, meaning that the Class A-4
Noteholders are entitled to have received on or before such date payments in
respect of principal in an aggregate amount equal to the Original Principal
Amount for such Class, together with all interest accrued thereon through such
date.

(g) Except with respect to the final payment upon retirement of a Note or
Certificate, the Servicer shall on each Distribution Date instruct the Relevant
Trustee to pay or distribute to each Securityholder of record on the related
Record Date by check mailed to such Securityholder at the address of such Holder
appearing in the Certificate Register or Note Register, as the case may be (or,
if DTC, its nominee or a Clearing Agency is the relevant Holder, by wire
transfer of immediately available funds or pursuant to other arrangements), the
amount to be paid or distributed to such Securityholder pursuant to such
Holder’s Note or Certificate. With respect to the final payment upon retirement
of a Note or Certificate, the Servicer shall on the relevant final Distribution
Date instruct the Relevant Trustee to pay or distribute the amounts due thereon
only upon delivery for cancellation of the certificate representing such Note or
Certificate in accordance with the Indenture or the Trust Agreement, as the case
may be.

SECTION 5.07 Reserve Account.

(a) In order to assure that certain amounts will be available to make required
payments to Noteholders, the Seller will, pursuant to the Securities Account
Control Agreement, establish and maintain with the Securities Intermediary a
segregated trust account (the “Reserve Account”) in the name of the Indenture
Trustee which will include the money and other property deposited and held
therein pursuant to Section 5.06 and this Section 5.07. On or prior to the
Closing Date, the Seller shall deposit an amount equal to the Reserve Account
Initial Deposit into the Reserve Account. As, and to the extent, set forth in
Section 5.06(c), the Relevant Trustee will deposit Available Amounts into the
Reserve Account on each Distribution Date as provided in the Servicer’s
Certificate, until the amount on deposit therein equals the Specified Reserve
Account Balance. On each Distribution Date, to the extent that amounts in the
Collection Account and/or Available Amounts, as the case may be, are
insufficient to fully fund the payments and distributions

 

43

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

described in clauses (i) through (vi) of Section 5.06(c) or clauses (i) through
(vii) of Section 5.06(d), the Relevant Trustee will withdraw amounts then on
deposit in the Reserve Account, up to the amounts of any such deficiencies, and
deposit such amounts into the Collection Account for application pursuant to
such clauses. On each Distribution Date, as provided in the Servicer’s
Certificate, the Relevant Trustee will release to the Certificateholders any
amounts remaining on deposit in the Reserve Account in excess of the Specified
Reserve Account Balance. Upon the payment in full of the Notes under the
Indenture, as directed in writing by the Servicer, the Relevant Trustee will
release to the Certificateholders any amounts remaining on deposit in the
Reserve Account and all rights to the Reserve Account and all other collateral
registered or held therein shall vest in the Certificateholders in accordance
with the Securities Account Control Agreement. Upon any such distribution to the
Certificateholders, the Issuer, the Owner Trustee, the Indenture Trustee, the
Noteholders and the Relevant Trustee will have no further rights in, or claims
to, such amounts.

(b) All amounts held in the Reserve Account shall be invested by the Relevant
Trustee, as directed in writing by the Servicer, in Eligible Investments;
provided that if (x) the Servicer shall have failed to give investment
directions for any funds on deposit in the Reserve Account to the Indenture
Trustee by 5:00 p.m. Eastern Time (or such other time as may be agreed by the
Servicer and the Indenture Trustee) on any Business Day, or (y) a Default or
Event of Default shall have occurred and be continuing with respect to the Notes
but the Notes shall not have been declared due and payable pursuant to the
Indenture, or (z) the Notes shall have been declared due and payable following
an Event of Default, but amounts collected or receivable from the Trust Estate
are being applied pursuant to Section 5.05 of the Indenture as if there had not
been such a declaration, then the Indenture Trustee shall, to the fullest extent
practicable, invest and reinvest funds in the Reserve Account in one or more
Eligible Investments specified in clauses (i), (iv) or (vi) of the definition of
Eligible Investments. All such Eligible Investments shall mature not later than
the Business Day preceding the next Distribution Date, in such manner that such
amounts invested shall be available to make the required deposits on the
Distribution Date; provided that if permitted by the Rating Agencies, monies on
deposit therein may be invested in Eligible Investments that mature later than
the Business Day preceding the next Distribution Date. The Servicer will not
direct the Relevant Trustee to make any investment of any funds or to sell any
investment held in the Reserve Account unless the security interest granted and
perfected in such account will continue to be perfected in such investment or
the proceeds of such sale, in either case without any further action by any
Person, and, in connection with any direction to the Relevant Trustee to make
any such investment or sale, if requested by the Relevant Trustee, the Servicer
shall deliver to the Relevant Trustee an Opinion of Counsel, acceptable to the
Relevant Trustee, to such effect. Earnings, if any, on investment of funds in
the Reserve Account shall be paid to the Seller, and losses and any investment
expenses shall be charged against the funds on deposit therein. The Relevant
Trustee shall incur no liability for the selection of investments or for losses
thereon absent its own negligence or willful misfeasance. The Relevant Trustee
shall have no liability in respect of losses incurred as a result of the
liquidation of any investment prior to its stated maturity date or the failure
of the Servicer to provide timely written investment directions.

 

44

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(c) Subject to the right of the Relevant Trustee to make withdrawals therefrom,
as directed by the Servicer, for the purposes and in the amounts set forth in
Section 5.06 and 5.07(a), the Reserve Account and all funds held therein shall
be the property of the Seller and not the property of the Issuer, the Owner
Trustee or the Indenture Trustee. The Issuer, the Owner Trustee, the Seller and
the Indenture Trustee will treat the Reserve Account, all funds therein and all
net investment income with respect thereto as assets of the Seller for federal
income tax and all other purposes.

(d) The Seller hereby grants to the Owner Trustee and the Indenture Trustee for
the benefit of the Noteholders a security interest in the Reserve Account and
all funds (including Eligible Investments) in the Reserve Account (including the
Reserve Account Initial Deposit) and the proceeds thereof to secure the payment
of interest on and principal of the Notes, and the Owner Trustee and the
Indenture Trustee shall have all of the rights of a secured party under the UCC
with respect thereto; provided that all income from the investment of funds in
the Reserve Account, and the right to receive such income are retained by the
Seller and are not transferred, assigned or otherwise conveyed hereunder. If the
Servicer, in its sole discretion and for any reason, notifies the Relevant
Trustee in writing that the Reserve Account should be moved or the Reserve
Account is no longer an Eligible Deposit Account, the Relevant Trustee shall
promptly cause the Reserve Account to be moved to another institution selected
by the Servicer or otherwise changed so that the Reserve Account becomes an
Eligible Deposit Account.

(e) Neither the Owner Trustee nor the Indenture Trustee shall enter into any
subordination or intercreditor agreement with respect to the Reserve Account.

SECTION 5.08 Statements to Certificateholders and Noteholders.

(a) On each Distribution Date, the Indenture Trustee shall include with each
distribution to each Noteholder and the Owner Trustee shall include with each
distribution to each Certificateholder a statement (which statement shall also
be provided to the Servicer and the Servicer will thereafter deliver or
otherwise make available a copy of such statement to each Rating Agency) based
on information in the Servicer’s Certificate furnished pursuant to Section 4.08,
setting forth for the Collection Period relating to such Distribution Date the
following information:

(i) the amount of the payment allocable to the principal amount of each Class of
Notes and to the Certificate Balance;

(ii) the amount of the payment allocable to interest on or with respect to each
Class of Notes;

(iii) the YSOC Amount;

(iv) the Pool Balance as of the close of business on the last day of the related
Collection Period;

(v) the Adjusted Pool Balance as of the close of business on the last day of the
related Collection Period;

 

45

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(vi) the amount of the Base Servicing Fee paid to the Servicer with respect to
the related Collection Period, the amount of any unpaid Base Servicing Fees and
the change in such amount from that of the prior Distribution Date and the
amount of the Supplemental Servicing Fee, if any, paid to the Servicer with
respect to the related Collection Period;

(vii) the Noteholders’ Interest Carryover Shortfall and the Noteholders’
Principal Carryover Shortfall, if any, with respect to each Class of Notes, and
the change in such amounts from the preceding Distribution Date;

(viii) the Outstanding Amount, the Note Factor and the Note Pool Factor with
respect to each Class of Notes, and the Certificate Balance, the Certificate
Factor and the Certificate Pool Factor with respect to the Certificates, in each
case after giving effect to all payments in respect of principal on such
Distribution Date;

(ix) the amount of Advances made in respect of the Receivables during the
related Collection Period and the amount of unreimbursed Advances on such
Distribution Date;

(x) the balance of the Reserve Account on such Distribution Date, after giving
effect to changes thereto on such Distribution Date and the amount of such
changes;

(xi) the amount of defaults and net losses on the Receivables for the related
Collection Period;

(xii) the number of delinquencies on the Receivables as a percentage of the
number of Receivables;

(xiii) the amount of the currency swap payments and the currency swap
termination payments, if any, due to the Currency Swap Counterparty under the
Currency Swap Agreement described in Section 5.10;

(xiv) any material change in practices with respect to charge-offs, collection
and management of delinquent Receivables, and the effect of any grace period,
re-aging, re-structuring, partial payments or other practices on delinquency and
loss experience;

(xv) any material modifications, extensions or waivers to Receivables terms,
fees, penalties or payments during the Collection Period;

(xvi) any material breaches of representations, warranties or covenants
contained in the Receivables;

(xvii) any new issuance of notes or other securities backed by the Receivables;
and

 

46

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(xviii) any material change in the underwriting, origination or acquisition of
Receivables.

(b) Copies of such statements may be obtained by the Certificateholders or the
Note Owners from the Owner Trustee or the Indenture Trustee, as the case may be,
by a request in writing. The Owner Trustee or the Indenture Trustee, as the case
may be, shall provide such copies promptly after such requests.

(c) No disbursements shall be made directly by the Servicer to a Noteholder, and
the Servicer shall not be required to maintain any investor record relating to
the posting of disbursements or otherwise.

SECTION 5.09 Net Deposits. So long as NMAC is the Servicer, the Servicer (in
whatever capacity) may make the remittances pursuant to Sections 5.02 and 5.05
above net of amounts to be distributed to the Servicer (in whatever capacity)
pursuant to Section 5.06. Accounts between the Seller and the Servicer will be
adjusted accordingly. Nonetheless, the Servicer shall account for all of the
above described remittances and distributions (except for the Supplemental
Servicing Fee to the extent that the Servicer is entitled to retain such
amounts) in the Servicer’s Certificate as if the amounts were deposited and/or
transferred separately.

SECTION 5.10 Currency Swap Agreement. Pursuant to the Trust Agreement, the
Issuer may, from time to time, as directed by the Certificateholders by means of
notice to the Administrator, enter into a Currency Swap Agreement with a
Currency Swap Counterparty to swap amounts payable to Certificateholders from
U.S. dollars to Japanese yen; provided, that (1) at the time the Issuer enters
into the Currency Swap Agreement, the Rating Agencies have confirmed the
then-existing ratings of the Notes, and (2) any payments to the Currency Swap
Counterparty (including termination payments) are payable only from amounts that
are otherwise payable to the Certificateholders. Any payments received by the
Issuer from the Currency Swap Counterparty under such a Currency Swap Agreement
shall not be deposited in the Collection Account and shall be paid by the
Indenture Trustee directly to or to the order of the Certificateholders on the
related Distribution Date. In connection with executing any such Currency Swap
Agreement, the Issuer, Indenture Trustee, Owner Trustee, Seller and Servicer
will enter into an amendment to this Sale and Servicing Agreement, subject to
Section 10.01 in a form approved by the Certificateholders, that will specify
the creation of any necessary accounts and modifications of any provisions
hereof to the extent necessary or appropriate to effectuate the intention of
such Currency Swap Agreement.

ARTICLE VI

The Seller

SECTION 6.01 Representations of Seller. The Seller makes the following
representations on which the Issuer is deemed to have relied in acquiring the
Receivables. The representations speak as of the execution and delivery of this
Agreement and as of the Closing Date, and shall survive the sale of the
Receivables to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture.

 

47

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(a) Organization and Good Standing. The Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with corporate power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and has, corporate power,
authority and legal right to acquire and own the Receivables. The location of
the Seller’s chief executive office is in Franklin, Tennessee.

(b) Due Qualification. The Seller is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications and where the
failure to so qualify would have a material adverse effect on the ability of the
Seller to perform its obligations under this Agreement.

(c) Power and Authority. The Seller has the corporate power and authority to
execute and deliver this Agreement and to carry out its terms. The Seller has
full power and authority to sell and assign the property to be sold and assigned
to and deposited as part of the Owner Trust Estate, and has duly authorized such
sale and assignment to the Trust by all necessary corporate action; and the
execution, delivery and performance of this Agreement has been duly authorized
by the Seller by all necessary corporate action.

(d) Valid Sale; Binding Obligations. This Agreement evidences a valid sale,
transfer and assignment of the Receivables, enforceable against creditors of and
purchasers from the Seller (other than a good faith purchaser for value in the
ordinary course of business who takes actual possession of one or more
Receivables); and this Agreement is a legal, valid and binding obligation of the
Seller enforceable in accordance with its terms, subject to the effect of
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general equitable principles.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, nor constitute (with or
without notice or lapse of time) a default under, the certificate of
incorporation or by-laws of the Seller, or any indenture, agreement or other
instrument to which the Seller is a party or by which it shall be bound; nor
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument
(other than the Basic Documents); nor violate any law or, to the best of the
Seller’s knowledge, any order, rule or regulation applicable to the Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over the Seller or its
properties; which breach, default, conflict, Lien or violation in any case would
have a material adverse effect on the ability of the Seller to perform its
obligations under this Agreement.

(f) No Proceedings. There are no proceedings or investigations pending, or, to
the best of the Seller’s knowledge, threatened, before any court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the

 

48

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Seller or its properties: (i) asserting the invalidity of this Agreement, the
Trust Agreement, the Indenture, the Securities Account Control Agreement, the
Certificates or the Notes; (ii) seeking to prevent the issuance of the
Certificates, or the Notes or the consummation of any of the transactions
contemplated by this Agreement, the Trust Agreement, the Indenture, the
Securities Account Control Agreement; (iii) seeking any determination or ruling
that would materially and adversely affect the performance by the Seller of its
obligations under, or the validity or enforceability of, this Agreement, the
Trust Agreement, the Indenture, the Securities Account Control Agreement, the
Certificates or the Notes; or (iv) relating to the Seller and that would
adversely affect the federal or any state income tax attributes of the Issuer,
the Certificates or the Notes.

SECTION 6.02 Additional Covenants of the Seller.

(a) The Seller agrees with the Certificateholders, the Note Owners and each
Rating Agency that the Seller shall not issue any securities or deposit assets
into a trust that issues any securities, the issuance of which could reasonably
be expected to materially and adversely affect the rating of any Class of Notes,
unless the Rating Agency Condition with respect to such issuance shall have been
satisfied; provided that, the issuance of another series of certificates or
notes pursuant to agreements with terms substantially similar to the terms of
the Basic Documents shall not be deemed to materially and adversely affect the
ratings on the Notes.

(b) The Seller shall not do any of the following actions unless the Rating
Agency Condition with respect to such action shall have been satisfied:

(1) engage in any business or activity other than those set forth in Article
Three of the Seller’s Certificate of Incorporation, as amended;

(2) incur any indebtedness, or assume or guaranty any indebtedness of any other
entity, other than (A) any indebtedness incurred in connection with the issuance
of any certificates or notes (as defined in the Seller’s Certificate of
Incorporation), provided that any such future indebtedness incurred in
connection with the issuance of any certificates or notes must be rated at least
with the same ratings given the outstanding certificates or notes secured or
supported by assets acquired by the Seller from NMAC by each nationally
recognized statistical rating organization that has rated such outstanding
certificates or notes or, prior to the issuing of such future indebtedness
incurred in connection with such certificates or notes, the Rating Agency
Condition with respect to the issuance of such future indebtedness shall have
been satisfied; and (B) (i) any indebtedness to NMAC or any of its Affiliates
incurred in connection with the acquisition of receivables, which indebtedness
shall be fully subordinated (and which shall provide for payment only after
payment in respect of all outstanding rated debt) and nonrecourse against any
assets of the Seller other than the assets pledged to secure such indebtedness,
(ii) such indebtedness does not constitute a claim against the Seller in the
event the assets pledged to secure such indebtedness are insufficient to pay
such indebtedness, (iii) holders of such indebtedness agree that they have no
rights in any assets of the Seller other than the assets pledged to

 

49

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

secure such indebtedness, and (iv) to the extent that any holder of such
indebtedness is deemed to have any interest in any assets of the Seller other
than the assets pledged to secure such indebtedness, holders of such
indebtedness agree that their interest is subordinate to claims or rights of
holders of other indebtedness issued by the Seller, and that such agreement
constitutes a subordination agreement for purposes of Section 510(a) of the
Bankruptcy Code;

(3) dissolve or liquidate, in whole or in part, consolidate or merge with or
into any other entity or convey or transfer its properties and assets
substantially as an entirety to any entity, unless:

(i) the entity (if other than the Seller) formed or surviving the consolidation
or merger or which acquires the properties and assets of the Seller is organized
and existing under the laws of the State of Delaware, expressly assumes the due
and punctual payment of all obligations of the Seller, including those
obligations of the Seller under this Agreement and the Basic Documents, and has
a Certificate of Incorporation containing provisions identical to the provisions
of Article Three, Article Four and Article Fifteen of the Seller’s Certificate
of Incorporation, as amended;

(ii) immediately after giving effect to the transaction, no default or event of
default has occurred and is continuing under any indebtedness of the Seller or
any agreements relating to such indebtedness;

(iii) the entity (if other than the Seller) formed or surviving the
consolidation or merger or which acquires the properties and assets of the
Seller agrees that (i) it shall maintain its funds or assets as identifiable and
not commingle its funds or assets with those of any direct or ultimate parent of
such entity and pay from its assets all obligations and indebtedness of any kind
incurred by it, (ii) it shall maintain bank accounts, corporate records and
books of account separate from those of any direct or ultimate parent of such
entity and (iii) the business affairs of such entity will be managed by or under
the direction of its board of directors and it will conduct its business from an
office space separate from any direct or ultimate parent of such entity; and

(iv) the Rating Agency Condition with respect to any such transaction shall have
been satisfied;

(4) without the affirmative vote of 100% of the members of the board of
directors of the Seller, institute proceedings to be adjudicated bankrupt or
insolvent, or consent to the institution of bankruptcy or insolvency proceedings
against it, or file a petition seeking or consent to reorganization or relief
under any applicable federal or state law relating to bankruptcy, or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of the corporation or all or substantially all of its
property, or make any assignment for the benefit of creditors;

 

50

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(5) cease to have an “Independent Director,” as defined in the Seller’s charter;

(6) without the affirmative vote of at least one “Independent Director,” as
defined in the Seller’s charter, enter into any transactions with the Servicer
not in the ordinary course of business; or

(7) modify any provision of the “Restricted Articles,” as defined in the
Seller’s Certificate of Incorporation, of the Seller’s Certificate of
Incorporation, as amended, in any material respect.

SECTION 6.03 Liability of Seller; Indemnities. The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement.

(a) The Seller shall indemnify, defend and hold harmless the Trust, the Owner
Trustee, the Indenture Trustee from and against any taxes that may at any time
be asserted against any such Person with respect to, as of the date hereof, the
sale of the Receivables to the Trust or the issuance and original sale of the
Notes and the Certificates, including any sales, gross receipts, general
corporation, tangible personal property, privilege or license taxes and any and
all other taxes levied or assessed upon the Issuer or upon all or any part of
the Trust Estate (but, in the case of the Trust, not including any taxes
asserted with respect to ownership of the Receivables or federal or other income
taxes arising out of the transactions contemplated by this Agreement and the
Basic Documents) and costs and expenses in defending against the same. Without
limiting the generality of the foregoing, if a tax is levied or assessed upon
the Issuer or upon all or any part of the Trust Estate under HB3, which tax
becomes due and payable after the Closing Date, the Seller shall pay such tax
(or cause such tax to be paid) to the applicable taxing authority on behalf of
the Issuer. Notwithstanding anything to the contrary contained herein, nothing
in this Agreement should be read to imply that the Issuer is doing business in
Texas, has sufficient nexus with Texas in order for HB3 to apply to the Issuer
or is otherwise subject to the tax described in HB3.

(b) The Seller shall indemnify, defend and hold harmless the Owner Trustee and
the Indenture Trustee, the Trust, the Certificateholders and the Noteholders
from and against any loss, liability or reasonable expense incurred by reason of
(i) the Seller’s willful misfeasance, bad faith or negligence in the performance
of its duties under this Agreement, or by reason of reckless disregard of its
obligations and duties under this Agreement, and (ii) the Seller’s or the
Issuer’s violation of federal or state securities laws in connection with the
registration or the sale of the Certificates and the Notes.

Indemnification under this Section 6.03 shall survive the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation. If the Seller shall have made any indemnity payment to any Person
entitled thereto pursuant to this Section 6.03 and such Person thereafter shall
collect any of such amounts from others, such Person shall promptly repay such
amounts to the Seller, without interest (except to the extent the recipient
collects interest from others).

 

51

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Promptly after receipt by a party indemnified under this Section 6.03 (for
purposes of this paragraph, an “Indemnified Party”) of notice of the
commencement of any action, such Indemnified Party will, if a claim is to be
made in respect thereof against the Seller under this Section 6.03, notify the
Seller of the commencement thereof. If any such action is brought against any
Indemnified Party under this Section 6.03 and it notifies the Seller of the
commencement thereof, the Seller will assume the defense thereof, with counsel
reasonably satisfactory to such Indemnified Party (who may, unless there is, as
evidenced by an Opinion of Counsel to the Indemnified Party stating that there
is, a conflict of interest, be counsel to the Seller), and the Seller will not
be liable to such Indemnified Party under this Section 6.03 for any legal or
other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof, other than reasonable costs of investigation. The
obligations set forth in this Section 6.03 shall survive the termination of this
Agreement or the resignation or removal of the Owner Trustee or the Indenture
Trustee and shall include reasonable fees and expenses of counsel and expenses
of litigation. If the Seller shall have made any indemnity payments pursuant to
this Section 6.03 and the Person to or on behalf of whom such payments are made
thereafter collects any of such amounts from others, such Person shall promptly
repay such amounts to the Seller, without interest (except to the extent
received by such Person).

The Seller is only required to pay any indemnity payments pursuant to this
Section 6.03 to the extent funds are available after making the required monthly
distributions in connection with any Public ABS Transaction for which the
Seller, or any United States Affiliate thereof, acts as a depositor or to the
extent it receives additional funds designated for such purposes. Additionally,
no indemnity payments pursuant to this Section 6.03 shall constitute a claim (as
defined by the Bankruptcy Code) against the Seller or recourse to the Seller
except to the extent funds are available to the Seller as described herein.

SECTION 6.04 Merger or Consolidation of, or Assumption of the Obligations of,
Seller. Subject to Section 6.02, any Person (i) into which the Seller may be
merged or consolidated, (ii) resulting from any merger, conversion or
consolidation to which the Seller shall be a party, (iii) succeeding to the
business of the Seller or (iv) that is a corporation more than 50% of the voting
stock of which is owned directly or indirectly by Nissan, which Person in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Seller under this Agreement, will be the successor to the
Seller under this Agreement without the execution or filing of any document or
any further act on the part of any of the parties to this Agreement; provided,
however, that (x) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Section 6.01 shall have been
breached and no Servicer Default, and no event that, after notice or lapse of
time, or both, would become a Servicer Default, shall have occurred and be
continuing, (y) the Seller shall have delivered to the Owner Trustee and the
Indenture Trustee an Officer’s Certificate stating that such consolidation,
merger or succession and such agreement or assumption comply with this
Section 6.04 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with and (z) the
Seller shall have delivered to the Owner Trustee and the Indenture Trustee an
Opinion of Counsel either (A) stating that, in the opinion of such counsel,
based on customary qualifications and assumptions, all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary fully to perfect the interest of the Issuer and the Indenture
Trustee, respectively, in the Receivables, and reciting the details of such
filings, or (B) stating that, in the opinion of such counsel, no such

 

52

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

action shall be necessary to preserve and protect such interest. The Seller
shall provide notice of any merger, consolidation or succession pursuant to this
Section 6.04 to the Servicer and the Servicer shall provide notice thereof to
each Rating Agency. Notwithstanding anything herein to the contrary, the
execution of the foregoing agreement of assumption and compliance with clauses
(x), (y) and (z) above shall be conditions to the consummation of the
transactions referred to in clauses (i), (ii), (iii) or (iv) above.

SECTION 6.05 Limitation on Liability of Seller and Others.

(a) Neither the Seller nor any of the directors, officers, employees or agents
of the Seller shall be under any liability to the Trust, the Certificateholders
or the Noteholders, except as provided under this Agreement, for any action
taken or for refraining from the taking of any action pursuant to this Agreement
or for errors in judgment; provided, however, that this provision shall not
protect the Seller or any such person against any liability that would otherwise
be imposed by reason of willful misfeasance, bad faith or negligence in the
performance of duties or by reason of reckless disregard of obligations and
duties under this Agreement. The Seller and any director, officer, employee or
agent of the Seller may rely in good faith on the advice of counsel or on any
document of any kind, prima facie properly executed and submitted by any Person
respecting any matters arising under this Agreement.

(b) The Seller shall not be under any obligation to appear in, prosecute or
defend any legal action that shall not be incidental to its obligations under
this Agreement, and that in its opinion may cause it to incur any expense or
liability; provided, however, that the Servicer may undertake any reasonable
action that it may deem necessary or desirable in respect of this Agreement and
the rights and duties of the parties to this Agreement and the interests of the
Certificateholders and the Noteholders under this Agreement. In such event, the
legal expenses and costs of such action and any liability resulting therefrom
shall be expenses, costs and liabilities of the Servicer, and the Servicer will
not be entitled to be reimbursed therefor.

SECTION 6.06 Seller May Own Certificates or Notes. The Seller and any Affiliate
of the Seller may in its individual or any other capacity become the owner or
pledgee of Certificates or Notes with the same rights as it would have if it
were not the Seller or an Affiliate thereof, except as otherwise provided in the
Basic Documents. Certificates or Notes so owned by or pledged to the Seller or
such controlling or commonly controlled Person shall have an equal and
proportionate benefit under the provisions of this Agreement, without
preference, priority or distinction as among all of the Certificates or the
Notes, as the case may be, except as otherwise expressly provided in the Basic
Documents.

ARTICLE VII

The Servicer

SECTION 7.01 Representations of Servicer. The Servicer makes the following
representations on which the Issuer is deemed to have relied in acquiring the
Receivables. The

 

53

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

representations speak as of the execution and delivery of this Agreement and as
of the Closing Date and shall survive the sale of the Receivables to the Issuer
and the pledge thereof to the Indenture Trustee pursuant to the Indenture.

(a) Organization and Good Standing. The Servicer is duly organized and is
validly existing as a corporation in good standing under the laws of the state
of its incorporation, with corporate power and authority to own its properties
and to conduct its business as such properties are currently owned and such
business is presently conducted, and had at all relevant times, and has,
corporate power, authority and legal right to acquire, own, sell and service the
Receivables and to hold the Receivable Files as custodian on behalf of the Trust
and the Indenture Trustee. The location of the Servicer’s chief executive office
is in Franklin, Tennessee.

(b) Due Qualification. The Servicer is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions in which the ownership or lease of property
or the conduct of its business relating to the servicing of the Receivables as
required by this Agreement shall require such qualifications and where the
failure to so qualify would have a material adverse effect on the ability of the
Servicer to perform its obligations under this Agreement.

(c) Power and Authority. The Servicer has the power and authority to execute and
deliver this Agreement and to carry out its terms; and the execution, delivery
and performance of this Agreement have been duly authorized by the Servicer by
all necessary corporate action.

(d) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Servicer enforceable in accordance with its terms, subject to
the effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and by general equitable
principles.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, nor constitute (with or
without notice or lapse of time) a default under, the articles of incorporation
or by-laws of the Servicer, or any indenture, agreement or other instrument to
which the Servicer is a party or by which it shall be bound; nor result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement or other instrument (other than the Basic
Documents); nor violate any law or any order, rule or regulation applicable to
the Servicer of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Servicer or its properties; which breach, default, conflict, Lien or
violation in any case would have a material adverse effect on the ability of the
Seller to perform its obligations under this Agreement.

(f) No Proceedings. There are no proceedings or investigations pending, or, to
the best of the Servicer’s knowledge, threatened, before any court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the

 

54

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Servicer or its properties: (i) asserting the invalidity of this Agreement, the
Trust Agreement, the Indenture, the Purchase Agreement, the Certificates or the
Notes; (ii) seeking to prevent the issuance of the Certificates or the Notes or
the consummation of any of the transactions contemplated by this Agreement, the
Trust Agreement, the Indenture or the Purchase Agreement; (iii) seeking any
determination or ruling that would materially and adversely affect the
performance by the Servicer of its obligations under, or the validity or
enforceability of, this Agreement, the Trust Agreement, the Indenture, the
Purchase Agreement, the Certificates or the Notes; or (iv) relating to the
Servicer and that would adversely affect the federal or any state income tax
attributes of the Certificates or the Notes.

SECTION 7.02 Indemnities of Servicer. The Servicer shall be liable in accordance
herewith only to the extent of the obligations specifically undertaken by the
Servicer under this Agreement:

(a) The Servicer shall defend, indemnify and hold harmless the Owner Trustee,
the Indenture Trustee, the Trust, the Certificateholders and the Noteholders
from and against any and all costs, expenses, losses, damages, claims and
liabilities (collectively, “Damages”) arising out of or resulting from the use,
ownership or operation by the Servicer or any of its Affiliates (other than the
Trust) of a Financed Vehicle.

(b) The Servicer shall indemnify, defend and hold harmless the Owner Trustee,
the Indenture Trustee, the Trust, the Certificateholders and the Noteholders
from and against any and all Damages to the extent that such Damage arose out
of, or was imposed upon, the Owner Trustee, the Indenture Trustee, the Trust,
the Certificateholders or the Noteholders through the negligence, willful
misfeasance or bad faith of the Servicer in the performance of its duties under
this Agreement or by reason of reckless disregard of its obligations and duties
under this Agreement.

Promptly after receipt by a party indemnified under this Section 7.02 (for
purposes of this paragraph, an “Indemnified Party”) of notice of the
commencement of any action, such Indemnified Party will, if a claim in respect
thereof is to be made against the Servicer under this Section 7.02, notify the
Servicer of the commencement thereof. If any such action is brought against any
Indemnified Party under this Section 7.02 and it notifies the Servicer of the
commencement thereof, the Servicer will assume the defense thereof, with counsel
reasonably satisfactory to such Indemnified Party (who may, unless there is, as
evidenced by an Opinion of Counsel to the Indemnified Party stating that there
is, a conflict of interest, be counsel to the Servicer), and the Servicer will
not be liable to such Indemnified Party under this Section 7.02 for any legal or
other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof, other than reasonable costs of investigation. The
obligations set forth in this Section 7.02 shall survive the termination of this
Agreement or the resignation or removal of the Servicer, the Owner Trustee or
the Indenture Trustee and shall include reasonable fees and expenses of counsel
and expenses of litigation. If the Servicer shall have made any indemnity
payments pursuant to this Section 7.02 and the Person to or on behalf of whom
such payments are made thereafter collects any of such amounts from others, such
Person shall promptly repay such amounts to the Servicer, without interest
(except to the extent received by such Person).

 

55

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Indemnification under this Section 7.02 by NMAC (or any successor thereto
pursuant to Section 7.03) as Servicer, with respect to the period such Person
was the Servicer, shall survive the termination of such Person as Servicer or a
resignation by such Person as Servicer as well as the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation. If the Servicer shall have made any indemnity payments pursuant
to this Section 7.02 and the recipient thereafter collects any of such amounts
from others, the recipient shall promptly repay such amounts to the Servicer,
without interest (except to the extent the recipient collects interest from
others).

SECTION 7.03 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any Person (i) into which the Servicer may be merged or consolidated,
(ii) resulting from any merger, conversion or consolidation to which the
Servicer shall be a party, (iii) succeeding to the business of the Servicer, or
(iv) so long as NMAC acts as Servicer, that is a corporation more than 50% of
the voting stock of which is owned directly or indirectly by Nissan, which
Person in any of the foregoing cases executes an agreement of assumption to
perform every obligation of the Servicer under this Agreement, will be the
successor to the Servicer under this Agreement without the execution or filing
of any paper or any further act on the part of any of the parties to this
Agreement; provided, however, that (x) immediately after giving effect to such
transaction, no Servicer Default, and no event which, after notice or lapse of
time, or both, would become a Servicer Default, shall have occurred and be
continuing, (y) the Servicer shall have delivered to the Owner Trustee and the
Indenture Trustee an Officer’s Certificate stating that such consolidation,
merger or succession and such agreement of assumption comply with this
Section 7.03 and that all conditions precedent provided for in this Agreement
relating to such transaction have been complied with and (z) the Servicer shall
have delivered to the Owner Trustee and the Indenture Trustee an Opinion of
Counsel either (A) stating that, in the opinion of such counsel, based on
customary qualifications and assumptions, all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary fully to preserve and protect the interest of the Issuer and the
Indenture Trustee in the Receivables, and reciting the details of such filings,
or (B) stating that, in the opinion of such counsel, no such action shall be
necessary to perfect such interest. The Servicer shall provide notice of any
merger, consolidation or succession pursuant to this Section 7.03 to each Rating
Agency. Notwithstanding anything herein to the contrary, the execution of the
foregoing agreement of assumption and compliance with clauses (x), (y) and
(z) above shall be conditions to the consummation of the transactions referred
to in clauses (i), (ii), (iii) or (iv) above.

SECTION 7.04 Limitation on Liability of Servicer and Others.

(a) Neither the Servicer nor any of the directors, officers, employees or agents
of the Servicer shall be under any liability to the Trust, the
Certificateholders or the Noteholders, except as provided under this Agreement,
for any action taken or for refraining from the taking of any action pursuant to
this Agreement or for errors in judgment; provided, however, that this provision
shall not protect the Servicer or any such person against any liability that
would otherwise be imposed by reason of willful misfeasance, bad faith or
negligence in the performance of duties or by reason of reckless disregard of
obligations and duties under this Agreement. The Servicer and any director,
officer, employee or agent of the Servicer may rely in good faith on the advice
of counsel or on any document of any kind, prima facie properly executed and
submitted by any Person respecting any matters arising under this Agreement.

 

56

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(b) Except as provided in this Agreement, the Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action that shall not be
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may cause it to incur any expense or
liability; provided, however, that the Servicer may undertake any reasonable
action that it may deem necessary or desirable in respect of the Basic Documents
and the rights and duties of the parties to the Basic Documents and the
interests of the Certificateholders under this Agreement and the Noteholders
under the Indenture. In such event, the legal expenses and costs of such action
and any liability resulting therefrom shall be expenses, costs and liabilities
of the Servicer, and the Servicer will not be entitled to be reimbursed
therefor.

SECTION 7.05 NMAC Not To Resign as Servicer. Subject to the provisions of
Section 7.03, NMAC shall not resign from the obligations and duties hereby
imposed on it as Servicer under this Agreement except upon determination that
the performance of its duties under this Agreement shall no longer be
permissible under applicable law. Notice of any such determination permitting
the resignation of NMAC shall be communicated to the Owner Trustee and the
Indenture Trustee at the earliest practicable time (and, if such communication
is not in writing, shall be confirmed in writing at the earliest practicable
time), and any such determination shall be evidenced by an Opinion of Counsel to
such effect delivered to the Owner Trustee and the Indenture Trustee
concurrently with or promptly after such notice. No such resignation shall
become effective until the Indenture Trustee or a Successor Servicer shall
(i) have taken the actions required by Section 8.01 of this Agreement to effect
the termination of the responsibilities and rights of the predecessor Servicer
under this Agreement, including the transfer to the Successor Servicer for
administration by it of all cash amounts that shall at the time be held by the
predecessor Servicer for deposit, or shall thereafter be received with respect
to a Receivable and the delivery of the Receivable Files, and the related
accounts and records maintained by the Servicer, (ii) have assumed the
responsibilities and obligations of NMAC as Servicer under this Agreement in
accordance with Section 8.02 of this Agreement (other than the initial
Servicer’s obligation to make Advances), and (iii) become the Administrator
under the Administration Agreement in accordance with Section 8 of such
Agreement.

ARTICLE VIII

Default

SECTION 8.01 Servicer Default. If any one of the following events (a “Servicer
Default”) shall occur and be continuing:

(a) any failure by the Servicer (or the Seller, so long as NMAC is the Servicer)
to deliver to the Relevant Trustee for deposit in any of the Accounts any
required payment or to direct the Relevant Trustee to make any required
distributions therefrom, which failure continues unremedied for a period of
three Business Days after (i) receipt by the Servicer (or the Seller, so long as
NMAC is the Servicer) of written notice of such failure

 

57

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

given by the Owner Trustee or the Indenture Trustee, (ii) receipt by the
Servicer (or the Seller, so long as NMAC is the Servicer), the Owner Trustee or
the Indenture Trustee of written notice of such failure given by Holders of
Notes evidencing not less than 25% of the Outstanding Amount, or (iii) discovery
of such failure by any officer of the Servicer;

(b) any failure by the Servicer (or the Seller, as long as NMAC is the Servicer)
to duly observe or perform in any material respect any other covenants or
agreements of the Servicer (or the Seller, as long as NMAC is the Servicer) set
forth in this Agreement (including its obligation to purchase Receivables
pursuant to Section 4.06), which failure shall materially and adversely affect
the rights of the Certificateholders or the Noteholders and shall continue
unremedied for a period of 90 days after giving of written notice of the failure
to (i) the Servicer (or the Seller, as long as NMAC is the Servicer) by the
Owner Trustee or the Indenture Trustee, or (ii) the Servicer (or the Seller, as
long as NMAC is the Servicer) and the Owner Trustee or the Indenture Trustee by
Holders of Notes evidencing not less than 25% of the Outstanding Amount or
Holders of Certificates evidencing not less than 25% of the Certificate Balance;
or

(c) the occurrence of an Insolvency Event with respect to the Servicer;

then, and in each and every case, so long as the Servicer Default shall not have
been remedied, either the Indenture Trustee or the Holders of Notes evidencing a
majority of the Outstanding Amount of the Notes (but excluding for purposes of
such calculation and action all Notes held or beneficially owned by the Issuer,
the Seller, the Servicer or any of their Affiliates unless all of the Notes are
held or beneficially owned by the Issuer, the Seller, the Servicer or any of
their Affiliates), acting together as a single Class, by notice then given in
writing to the Servicer (and to the Indenture Trustee and the Owner Trustee if
given by the Noteholders) and the Administrator (and the Administrator will
provide notice thereof to each Rating Agency pursuant to Section 1(a)(i)(L) and
Section 1(e) of the Administration Agreement) may terminate all of the rights
and obligations (other than the obligations set forth in Section 7.02 hereof) of
the Servicer under this Agreement. On or after the receipt by the Servicer of
such written notice, all authority and power of the Servicer under this
Agreement, whether with respect to the Notes, the Certificates or the
Receivables or otherwise, shall, without further action, pass to and be vested
in the Indenture Trustee or such Successor Servicer as may be appointed under
Section 8.02; and, without limitation, the Indenture Trustee and the Owner
Trustee are hereby authorized and empowered to execute and deliver, for the
benefit of the predecessor Servicer, as attorney-in-fact or otherwise, any and
all documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement of the Receivables
and related documents, or otherwise. The predecessor Servicer shall cooperate
with the Successor Servicer and the Owner Trustee in effecting the termination
of the responsibilities and rights of the predecessor Servicer under this
Agreement, including, without limitation, the transfer to the Successor Servicer
for administration by it of all cash amounts that shall at the time be held by
the predecessor Servicer for deposit, or have been deposited by the predecessor
Servicer, in the Accounts or thereafter received with respect to the Receivables
that shall at that time be held by the predecessor Servicer and the delivery of
the Receivable Files and the related accounts and records maintained by the
predecessor Servicer. All reasonable costs and expenses (including attorneys’
fees) incurred in connection with transferring the Receivable Files to the
Successor Servicer and

 

58

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

amending this Agreement to reflect such succession as Servicer pursuant to this
Section 8.01 shall be paid by the predecessor Servicer upon presentation of
reasonable documentation of such costs and expenses. Notwithstanding the
foregoing, in the event the predecessor Servicer is the Indenture Trustee, the
original Servicer hereunder shall reimburse the Indenture Trustee for all
reasonable costs and expenses as described in the immediately preceding
sentence.

SECTION 8.02 Appointment of Successor.

(a) Upon the Servicer’s receipt of notice of termination pursuant to
Section 8.01 or the Servicer’s resignation in accordance with the terms of this
Agreement, the predecessor Servicer shall continue to perform its functions as
Servicer under this Agreement, in the case of termination, only until the date
specified in such termination notice or, if no such date is specified in a
notice of termination, until receipt of such notice and, in the case of
resignation, until the earlier of (i) the date 45 days from the delivery to the
Owner Trustee and the Indenture Trustee of written notice of such resignation
(or written confirmation of such notice) in accordance with the terms of this
Agreement and (ii) the date upon which the predecessor Servicer shall become
unable to act as Servicer, as specified in the notice of resignation and
accompanying Opinion of Counsel. In the event of the Servicer’s resignation or
termination hereunder, the Indenture Trustee shall appoint a Successor Servicer,
and the Successor Servicer shall accept its appointment (including its
appointment as Administrator under the Administration Agreement as set forth in
Section 8.02(b)) by a written assumption in form acceptable to the Owner Trustee
and the Indenture Trustee and shall provide in writing the information
reasonably required by the Seller to comply with its reporting obligations under
the Exchange Act with respect to a replacement servicer. If a Successor Servicer
has not been appointed at the time when the predecessor Servicer has ceased to
act as Servicer in accordance with this Section 8.02, the Indenture Trustee
without further action shall automatically be appointed the Successor Servicer
and the Indenture Trustee shall be entitled to the Total Servicing Fee.
Notwithstanding the above, the Indenture Trustee shall, if it is unwilling or
legally unable so to act, appoint or petition a court of competent jurisdiction
to appoint, and the predecessor Servicer, if no successor Servicer has been
appointed at the time the predecessor Servicer has ceased to act, may petition a
court of competent jurisdiction to appoint any established institution having a
net worth of not less than $100,000,000 and whose regular business shall include
the servicing of automobile and/or light-duty truck receivables, as the
successor to the Servicer under this Agreement.

(b) Upon appointment, the Successor Servicer (including the Indenture Trustee
acting as Successor Servicer) shall (i) be the successor in all respects to the
predecessor Servicer and shall be subject to all the responsibilities, duties
and liabilities arising thereafter relating thereto placed on the predecessor
Servicer (except the initial Servicer’s obligation to make Advances) and shall
be entitled, subject to the arrangements referred to in paragraph (c) below, to
the servicing fee and all the rights granted to the predecessor Servicer by the
terms and provisions of this Agreement and (ii) become the Administrator under
the Administration Agreement in accordance with Section 8 of such Agreement.

 

59

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(c) In connection with such appointment, the Issuer may make such arrangements
for the compensation of such Successor Servicer out of payments on Receivables
as it and such Successor Servicer shall agree; provided, however, that no such
compensation shall be in excess of that permitted the predecessor Servicer under
this Agreement. The Issuer, the Indenture Trustee and such Successor Servicer
shall take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession.

SECTION 8.03 Repayment of Advances. If the Servicer shall resign or be
terminated, the Servicer shall continue to be entitled to receive, to the extent
of available funds, reimbursement for Outstanding Advances pursuant to Sections
5.03 and 5.04 with respect to all Advances previously made thereby.

SECTION 8.04 Notification . Upon any termination of, or appointment of a
successor to, the Servicer pursuant to this Article VIII, the Owner Trustee
shall give prompt written notice thereof to the Certificateholders and the
Indenture Trustee shall give prompt written notice thereof to the Noteholders
and the Administrator (and the Administrator will provide notice thereof to each
Rating Agency pursuant to Section 1(e) of the Administration Agreement).

SECTION 8.05 Waiver of Past Defaults. The Holders of Notes evidencing a majority
of the Outstanding Amount of the Notes, or, in the case of any Servicer Default
which does not adversely affect the Indenture Trustee or the Noteholders, the
Holders of Certificates evidencing a majority of the Certificate Balance, in
each case excluding for purposes of such calculation and action all Securities
held or beneficially owned by the Issuer, the Servicer, the Seller or any of
their Affiliates (unless all of the Notes or the Certificates, as the case may
be, are held by the Issuer, the Servicer, the Seller or any of their
Affiliates), may, on behalf of all the Noteholders and the Certificateholders,
waive in writing any default by the Servicer in the performance of its
obligations hereunder and its consequences, except a default in making any
required deposits to or payments from the Collection Account in accordance with
this Agreement. Upon any such waiver of a past default, such default shall cease
to exist, and any Servicer Default arising therefrom shall be deemed to have
been remedied for every purpose of this Agreement. No such waiver shall extend
to any subsequent or other default or impair any right consequent thereto.

ARTICLE IX

Termination; Release of Receivables

SECTION 9.01 Optional Purchase of All Receivables.

(a) On each Distribution Date following the last day of a Collection Period as
of which the Pool Balance shall be less than or equal to the Optional Purchase
Percentage multiplied by the Original Pool Balance, the Servicer or any
successor to the Servicer shall have the option to purchase, or cause to be
purchased, the corpus of the Owner Trust Estate (whether or not such assets then
comprise all or a portion of the Trust Estate) for an amount equal to the
Optional Purchase Price (the “Optional Purchase”). To exercise such option, the
Servicer or any successor to the Servicer shall notify the Owner Trustee

 

60

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

and the Indenture Trustee of its intention to do so in writing, no later than
the first Business Day of the month in which such purchase is to be effected and
shall, on or before the Distribution Date on which such purchase is to occur,
deposit pursuant to Section 5.05 in the Collection Account an amount equal to
the Optional Purchase Price (or the deposit in cash of such lesser amount as
provided in Section 9.01(b)), and shall succeed to all interests in and to the
Trust Estate and the Owner Trust Estate; provided, however, that the Servicer
shall not effect any such purchase so long as the rating of NMAC by Moody’s is
less than “Ba1” unless the Owner Trustee and the Indenture Trustee shall have
received an Opinion of Counsel to the effect that such purchase shall not
constitute a fraudulent conveyance, subject to such assumptions as to factual
matters as may be contained therein. Amounts so deposited will be paid and
distributed as set forth in Section 5.06 of this Agreement. Upon such deposit of
the amount necessary to purchase the corpus of the Owner Trust Estate, the
Servicer shall for all purposes of this Agreement be deemed to have released all
claims for reimbursement of Outstanding Advances made in respect of the
Receivables.

(b) The Servicer, at its option, may pay all or a portion of the Optional
Purchase Price by issuing a demand note in favor of the Trust, the terms of
which, on the whole, shall be commercially reasonable and substantially similar
to terms that would prevail in an arms-length negotiation between unaffiliated
parties; provided, however, that (i) the Servicer shall pay in cash the portion
of the Optional Purchase Price that is equal to or greater than the sum of
(x) the Outstanding Amount of all Classes of Notes and (y) the Noteholders’
Interest Distributable Amount for all Classes of Notes for such Distribution
Date, and (ii) the Servicer may issue a demand note to a Certificateholder
pursuant to this Section 9.01 only if such Certificateholder consents to the
receipt of such demand note.

(c) Notice of any such purchase of the Owner Trust Estate shall be given by the
Owner Trustee and the Indenture Trustee to each Securityholder as soon as
practicable after their receipt of notice thereof from the Servicer. The
Servicer shall also deliver a copy of such notice to each Rating Agency.

(d) Following the satisfaction and discharge of the Indenture and the payment in
full of the principal of and interest on the Notes, the Certificateholders will
succeed to the rights of the Noteholders hereunder other than under Section 5.06
and the Issuer will succeed to the rights of the Indenture Trustee provided for
in this Agreement.

SECTION 9.02 Release of Receivables.

(a) Upon repurchase of any Receivable by the Seller pursuant to Section 3.02 or
by the Servicer pursuant to Section 4.06 or Section 9.01, the Issuer and the
Indenture Trustee on behalf of the Noteholders, shall, without further action,
be deemed to transfer, assign, set-over and otherwise convey to the Seller or
the Servicer, as the case may be, all right, title and interest of the Issuer
in, to and under such repurchased Receivable, all monies due or to become due
with respect thereto and all proceeds thereof and the other property conveyed to
the Issuer hereunder pursuant to Section 2.01 with respect to such Receivable,
and all security and any records relating thereto, such assignment being an
assignment outright and not for security; and the Seller or the Servicer, as
applicable,

 

61

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

shall thereupon own each such Receivable, and all such related security and
records, free of any further obligation to the Issuer, the Owner Trustee, the
Certificateholders, the Indenture Trustee or the Noteholders with respect
thereto.

(b) The Issuer and Indenture Trustee shall execute such documents and
instruments of transfer and assignment and take such other actions as shall be
reasonably requested by the Seller or the Servicer, as the case may be, to
effect the conveyance of such Receivable pursuant to Sections 3.02, 4.06 and
9.02.

(c) If in any enforcement suit or legal proceeding it is held that the Seller or
the Servicer may not enforce a repurchased Receivable on the ground that it is
not a real party in interest or a holder entitled to enforce the Receivable, the
Issuer, and the Indenture Trustee on behalf of the Noteholders, shall, at the
written direction and expense of the Seller or Servicer, as the case may be,
take such reasonable steps as the Seller or the Servicer deems necessary to
enforce the Receivable, including bringing suit in the name or names of the
Issuer, the Certificateholders or the Noteholders.

SECTION 9.03 Termination.

(a) The respective obligations of the Seller, the Servicer, NMAC (so long as
NMAC has rights or obligations hereunder), the Owner Trustee, and the Indenture
Trustee, as the case may be, pursuant to this Agreement shall terminate upon the
earliest of (i) the maturity or other liquidation of the last Receivable and the
final disposition of all amounts received upon liquidation of any remaining
Receivables, or (ii) the election by the Servicer to purchase the corpus of the
Trust as described in Section 9.01 and the payment or distribution to
Securityholders of all amounts required to be paid to them under the Indenture
or the Trust Agreement, as the case may be.

(b) Notice of any such termination under this Section 9.03 shall be given by the
Indenture Trustee or the Owner Trustee to each Securityholder of record as
specified in the Indenture or the Trust Agreement, as appropriate.

ARTICLE X

Miscellaneous

SECTION 10.01 Amendment.

(a) This Agreement may be amended by the Seller, the Servicer and the Issuer,
with the consent of the Indenture Trustee, but without the consent of any of the
Noteholders or the Certificateholders:

(1) to cure any ambiguity, correct or supplement any provision herein that may
be inconsistent with any other provision herein, or make any other provisions
with respect to matters or questions arising hereunder that are not inconsistent
with the provisions herein; provided that (i) the amendment will not materially
and adversely affect the interest of any Noteholder or Certificateholder and
(ii) the

 

62

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Servicer shall have delivered an Officer’s Certificate to the Indenture Trustee
and the Owner Trustee stating that such amendment will not materially and
adversely affect the interest of any Noteholder or Certificateholder; and

(2) to (A) change the formula for determining the required amount for the
Specified Reserve Account Balance or (B) add a supplemental specified Reserve
Account balance and amend Section 5.06(c) to require payments and distributions
to the Reserve Account up to an amount equal to the sum of the Specified Reserve
Account Balance and such supplemental specified Reserve Account balance
immediately following any payments and distributions made pursuant to
Section 5.06(c)(ix) upon (i) satisfaction of the Rating Agency Condition with
respect to such amendment, or (ii) delivery by the Servicer to the Indenture
Trustee and the Owner Trustee of an Officer’s Certificate stating that such
amendment will not materially and adversely affect the interest of any
Noteholder. If the proposed amendment or supplement described in the foregoing
clause (a)(2) would materially and adversely affect any of the rights or
obligations of any Certificateholder, the Owner Trustee shall obtain the consent
of each Certificateholder prior to the adoption of such amendment or supplement;
provided, that no Certificateholder’s consent to any such amendment or
supplement shall be unreasonably withheld or delayed, and provided, further,
that each Certificateholder’s consent will be deemed to have been given if such
Certificateholder does not object in writing within 10 days of receipt of a
written request for such consent. Upon receipt of the consent, or deemed
consent, of each Certificateholder, the Owner Trustee shall notify the Indenture
Trustee of such consent or deemed consent.

An amendment will be deemed not to materially and adversely affect the interests
of any Noteholder or Certificateholder of any Class if (x) the amendment does
not adversely affect the Trust’s status as a partnership (or, for any period
during which there is not more than one beneficial owner of a Certificate, the
Trust’s status as an entity that is disregarded as an entity separate from the
Certificateholder) for federal income tax purposes, (y) the Rating Agency
Condition shall have been satisfied with respect to such amendment, and (z) the
Servicer has delivered the Officer’s Certificate described in this
Section 10.01(a).

(b) This Agreement may also be amended from time to time by the Seller, the
Servicer and the Issuer, with the consent of the Indenture Trustee and the
consent of:

(1) the Holders of Notes evidencing a majority of the Outstanding Amount of the
Notes; or

(2) in the case of any amendment that does not adversely affect the Indenture
Trustee or the Noteholders, the Holders of the Certificates evidencing a
majority of the outstanding Certificate Balance (but excluding for purposes of
calculation and action all Certificates held by the Issuer, the Seller, the
Servicer or any of their Affiliates, unless all of the Certificates are held by
the Issuer, the Seller, the Servicer or any of their Affiliates);

 

63

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of those Noteholders or Certificateholders; provided, however,
that no amendment shall:

(1) increase or reduce in any manner the amount of, or accelerate or delay the
timing of, collections of payments on the Receivables or distributions that are
required to be made for the benefit of those Noteholders or Certificateholders
or change the Interest Rate or the Specified Reserve Account Balance (except as
described above under clause (2) of subsection (a) above) without the consent of
each “adversely affected” Noteholder or Certificateholder; or

(2) reduce the aforesaid percentage of the Outstanding Amount of the Notes or
Certificate Balance of the Certificates which is required to consent to any
amendment, without the consent of the Holders of all the then outstanding Notes
or Certificates.

An amendment referred to above will be deemed not to “adversely affect” a
Noteholder of any Class only if the Rating Agency Condition with respect to such
amendment shall have been satisfied. In connection with any amendment referred
to in clause (x) above, the Servicer shall deliver an Officer’s Certificate to
the Indenture Trustee and the Owner Trustee stating that those Noteholders and
Certificateholders whose consents were not obtained were not adversely affected
by such amendment.

Promptly after the execution of any such amendment or consent, the Owner Trustee
shall furnish written notification of the substance of such amendment or consent
to each Certificateholder, the Indenture Trustee and the Servicer. The Servicer
will thereafter deliver a copy of such notice to each Rating Agency.

It shall not be necessary for the consent of the Certificateholders or the
Noteholders pursuant to this Section 10.01 to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof.

Prior to the execution of any amendment to this Agreement, the Owner Trustee and
the Indenture Trustee shall be entitled to receive and rely upon an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by this Agreement and the Opinion of Counsel referred to in Section 10.02(h)(A).
The Owner Trustee and the Indenture Trustee may, but shall not be obligated to,
enter into any such amendment which affects the Owner Trustee’s or the Indenture
Trustee’s, as applicable, own rights, duties or immunities under this Agreement
or otherwise.

(c) The Indenture Trustee shall notify the Owner Trustee of any proposed
amendment or supplement to this Agreement pursuant to Section 10.01(a)(2). If
such proposed amendment or supplement would materially and adversely affect any
of the rights or obligations of any Certificateholder, the Indenture Trustee
shall obtain a notice from the Owner Trustee confirming the consent or deemed
consent of each Certificateholder prior to the adoption of such amendment or
supplement; provided, that no Certificateholder’s consent to any such amendment
or supplement shall be

 

64

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

unreasonably withheld or delayed, and provided, further, that each
Certificateholder’s consent will be deemed to have been given if such
Certificateholder does not object in writing within 10 days of receipt of a
written request for such consent.

SECTION 10.02 Protection of Title to Trust.

(a) The Seller shall execute and file such financing statements and cause to be
executed and filed such continuation statements, all in such manner and in such
places as may be required by law fully to preserve, maintain and protect the
interest of the Issuer and of the Indenture Trustee in the Receivables and in
the proceeds thereof. The Seller shall deliver (or cause to be delivered) to the
Owner Trustee and the Indenture Trustee file-stamped copies of, or filing
receipts for, any document filed as provided above, as soon as available
following such filing.

(b) The Seller and the Servicer shall notify the Owner Trustee and the Indenture
Trustee within 30 days after any change of its name, identity or corporate
structure in any manner that would, could or might make any financing statement
or continuation statement filed in accordance with paragraph (a) above seriously
misleading within the meaning of Section 9-507(c) of the UCC, and shall promptly
file appropriate amendments to all previously filed financing statements or
continuation statements.

(c) Each of the Seller and the Servicer shall notify the Owner Trustee and the
Indenture Trustee of any relocation of its principal executive office or state
of incorporation within 30 days after such relocation, if, as a result of such
relocation, the applicable provisions of the UCC would require the filing of any
amendment of any previously filed financing or continuation statement or of any
new financing statement and shall promptly file any such amendment or new
financing statement. The Servicer shall at all times maintain each office from
which it shall service Receivables, and its principal executive office, within
the United States of America.

(d) The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know at
any time the status of such Receivable, including payments and recoveries made
and payments owing (and the nature of each), and (ii) reconciliation between
payments or recoveries on (or with respect to) each Receivable and the amounts
from time to time deposited in the Collection Account in respect of such
Receivable.

(e) The Servicer shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to the Trust, the
Servicer’s master computer records that refer to any Receivable shall indicate
clearly the interest of the Issuer and the Indenture Trustee in such Receivable
and that such Receivable is owned by the Issuer and has been pledged to the
Indenture Trustee. The Servicer shall at all times maintain control of the
Receivables constituting electronic chattel paper. Indication of these
respective interests in a Receivable shall be deleted from or modified on the
Servicer’s computer systems when, and only when, the related Receivable shall
have become a Liquidated Receivable or been repurchased.

 

65

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

(f) If at any time the Seller or the Servicer shall propose to sell, grant a
security interest in, or otherwise transfer any interest in automotive
receivables to, any prospective purchaser, lender or other transferee, the
Servicer shall give to such prospective purchaser, lender or other transferee
computer tapes, records or printouts that, if they shall refer in any manner
whatsoever to any Receivable, shall indicate clearly that such Receivable has
been sold and is owned by the Issuer and has been pledged to the Indenture
Trustee.

(g) Upon receipt of a written request from the Owner Trustee or the Indenture
Trustee, which request shall be made no more frequently than annually, the
Servicer shall furnish to the Owner Trustee or the Indenture Trustee, as the
case may be, within 20 Business Days after receipt of such request, a list of
all Receivables (by contract number and name of Obligor) then held as part of
the Trust, together with a reconciliation of the Schedule of Receivables and to
each of the Servicer’s Certificates furnished before such request indicating
removal of Receivables from the Trust. The Servicer shall permit the Indenture
Trustee and its agents at any time during normal business hours upon reasonable
prior notice to inspect, audit and make copies of and abstracts from the
Servicer’s records regarding any Receivable.

(h) The Servicer shall deliver to the Owner Trustee and the Indenture Trustee:

(A) upon the execution and delivery of this Agreement and of each amendment
hereto, an Opinion of Counsel, based on customary assumptions and
qualifications, stating that, in the opinion of such counsel, either (A) all
financing statements and continuation statements have been executed and filed
that are necessary to perfect the interest of the Trust and the Indenture
Trustee in the Receivables, and reciting the details of such filings or
referring to prior Opinions of Counsel in which such details are given, or
(B) no such action shall be necessary to preserve and protect such interest;

(B) if requested by the Indenture Trustee or the Owner Trustee, not more
frequently than annually, an Opinion of Counsel, dated as of a date during such
90-day period, either (A) stating that, in the opinion of such counsel, based on
customary assumptions and qualifications, all financing statements and
continuation statements have been executed and filed that are necessary to
perfect the interest of the Trust and the Indenture Trustee in the Receivables,
and reciting the details of such filings or referring to prior Opinions of
Counsel in which such details are given, or (B) no such action shall be
necessary to preserve and protect such interest; and

(C) (i) within twelve months after the date of this Agreement, with a copy to
each Rating Agency, an Opinion of Counsel either addressed to the Indenture
Trustee and the Owner Trustee or upon which the Indenture Trustee and the Owner
Trustee may rely as to the Servicer’s control of the Receivables evidenced by
electronic contracts, or as to the Servicer’s control of other automobile
receivables evidenced by electronic contracts sold and serviced by the Servicer,
and (ii) if requested by a Rating Agency, with a copy to each Rating

 

66

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

Agency, no less frequently than every twelve months (commencing after delivery
of the Opinion of Counsel referred to in clause (i) above), a copy of an Opinion
of Counsel (which need not be addressed to or relied upon by the Owner Trustee
or the Indenture Trustee), either as to the Servicer’s control of the
Receivables evidenced by electronic contracts, or as to the Servicer’s control
of other automobile receivables evidenced by electronic contracts sold and
serviced by the Servicer.

(i) Each Opinion of Counsel referred to in clause (h)(A) or (h)(B) above shall
specify any action necessary (as of the date of such Opinion of Counsel) to be
taken in the following year to preserve and protect such interest.

SECTION 10.03 Notices. All demands, notices, communications and instructions
upon or to the Seller, the Servicer, the Owner Trustee, the Indenture Trustee or
the Rating Agencies under this Agreement shall be in writing, personally
delivered or mailed by certified mail, return receipt requested, and shall be
deemed to have been duly given upon receipt (a) in the case of the Seller, to
Nissan Auto Receivables Corporation II, One Nissan Way, Franklin, Tennessee,
37067, Attention: Treasurer, (b) in the case of the Servicer, to Nissan Motor
Acceptance Corporation, One Nissan Way, Franklin, Tennessee, 37067, Attention:
Treasurer, (c) in the case of the Issuer or the Owner Trustee, to Nissan Auto
Receivables 2011-B Owner Trust, c/o Wilmington Trust, National Association,
Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890,
Attention: Nissan Auto Receivables 2011-B Owner Trust, (d) in the case of the
Indenture Trustee, to Citibank, N.A., 388 Greenwich Street, 14th Floor, New
York, New York 10013, Attention: Agency & Trust – NAROT 2011-B, (e) in the case
of Moody’s, to Moody’s Investors Service, Inc., ABS Monitoring Department, 7
World Trade Center, 250 Greenwich Street, New York, New York 10007, (f) in the
case of Fitch, to Fitch Ratings, One State Street Plaza, New York, New York,
10004, Attention: Asset-Backed Securities Group; or, as to each of the
foregoing, at such other address as shall be designated by written notice to the
other parties.

All notices, requests, reports, consents or other communications required to be
delivered to the Rating Agencies by the Servicer hereunder shall be delivered by
the Servicer to each Rating Agency then rating the Notes; provided, however,
that all notices, requests, reports, consents or other communications required
to be delivered to the Rating Agencies hereunder or under any other Basic
Document shall be deemed to be delivered if a copy of such notice, request,
report, consent or other communication has been posted on any website maintained
by or on behalf of NMAC pursuant to a commitment to any Rating Agency relating
to the Notes in accordance with 17 C.F.R. 240 17g-5(a)(3).

SECTION 10.04 Assignment by the Seller or the Servicer. Notwithstanding anything
to the contrary contained herein, except as provided in Sections 6.04 and 7.03
of this Agreement and as provided in the provisions of this Agreement concerning
the resignation or termination of the Servicer, this Agreement may not be
assigned by the Seller or the Servicer without the prior written consent of the
Indenture Trustee, the Owner Trustee, the Holders of Notes evidencing not less
than 66 2/3% of the Outstanding Amount and the Holders of Certificates
evidencing not less than 66 2/3% of the Certificate Balance.

 

67

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SECTION 10.05 Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Seller, the Servicer, the Issuer, the Owner
Trustee, the Certificateholders, the Indenture Trustee and the Noteholders, and
nothing in this Agreement, whether express or implied, shall be construed to
give to any other Person any legal or equitable right, remedy or claim in the
Owner Trust Estate or under or in respect of this Agreement or any covenants,
conditions or provisions contained herein.

SECTION 10.06 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 10.07 Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

SECTION 10.08 Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

SECTION 10.09 Governing Law. This Agreement shall be construed in accordance
with the laws of the State of New York, without reference to its conflict of law
provisions (other than Section 5-1401 of the General Obligations Law of the
State of New York), and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.

SECTION 10.10 Assignment by Issuer. The Seller hereby acknowledges and consents
to any mortgage, pledge, assignment and grant of a security interest by the
Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders of all right, title and interest of the Issuer in, to and under the
Receivables and the related property acquired hereunder and/or the assignment of
any or all of the Issuer’s rights and obligations hereunder to the Indenture
Trustee.

SECTION 10.11 Nonpetition Covenants.

(a) Notwithstanding any prior termination of this Agreement, the Servicer and
the Seller shall not, prior to the date which is one year and one day after the
termination of this Agreement with respect to the Issuer, acquiesce, petition or
otherwise invoke or cause the Issuer to invoke the process of any court or
government authority for the purpose of commencing or sustaining a case against
the Issuer under any federal or state bankruptcy, insolvency or similar law, or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Issuer or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Issuer.

(b) Notwithstanding any prior termination of this Agreement, each of the
Servicer and the Owner Trustee (not in its individual capacity but solely as
Owner Trustee), prior to the date which is one year and one day after the Notes
are paid in full,

 

68

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

covenants and agrees that it will not at any time file, join in any filing of,
or cooperate with or encourage others to file any bankruptcy, reorganization
arrangement, insolvency or liquidation proceeding or other proceeding against
the Seller under any federal or state bankruptcy, insolvency or similar law,
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Seller or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Seller.

SECTION 10.12 Limitation of Liability of Owner Trustee and Indenture Trustee.
Notwithstanding anything contained herein to the contrary, this Agreement has
been countersigned by Wilmington Trust, National Association, not in its
individual capacity, but solely in its capacity as Owner Trustee of the Issuer,
and by Citibank, N.A., not in its individual capacity, but solely in its
capacity as Indenture Trustee under the Indenture. In no event shall Wilmington
Trust, National Association or Citibank, N.A. have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or in any of the certificates, notices or agreements delivered
by the Seller or the Servicer, or prepared by the Seller or the Servicer for
delivery by the Owner Trustee on behalf of the Issuer, pursuant hereto, as to
all of which recourse shall be had solely to the assets of the Issuer. For all
purposes of this Agreement, in the performance of its duties or obligations
hereunder or in the performance of any duties or obligations of the Issuer
hereunder, the Owner Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of Articles VI, VII and VIII of the Trust
Agreement.

SECTION 10.13 Waivers. No failure or delay on the part of the Issuer in
exercising any power, right or remedy under this Agreement or the Assignment
shall operate as a waiver hereof or thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or further
exercise hereof or thereof or the exercise of any such power, right or remedy
preclude any other or further exercise hereof or thereof or the exercise of any
other power, right or remedy. Notwithstanding anything to the contrary, the
Issuer shall not waive any breach of representations and warranties as set forth
in Sections 3.01(e), (l), (n), (o), (aa) or (ee) without the written consent of
at least a majority of the Outstanding Amount of the Notes, voting as a single
class (excluding for such purposes the outstanding principal amount of any Notes
held of record or beneficially owned by the Issuer, the Servicer, the Seller or
any of their Affiliates, unless at such time all of the Notes are held of record
or beneficially owned by the Issuer, the Servicer, the Seller, or any of their
Affiliates).

[Signature Page Follows]

 

69

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

NISSAN AUTO RECEIVABLES 2011-B

OWNER TRUST

By:  

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual

capacity but solely as Owner Trustee on

behalf of the Trust

  By:  

/s/ Dorri Costello

    Name:   Dorri Costello     Title:   Banking Officer NISSAN AUTO RECEIVABLES
CORPORATION II, as Seller   By:  

/s/ Mark F. Wilten

    Name:   Mark F. Wilten     Title:   Treasurer NISSAN MOTOR ACCEPTANCE
CORPORATION, individually and as Servicer   By:  

/s/ Steven R. Lambert

    Name:   Steven R. Lambert     Title:   President

 

ACKNOWLEDGED AND ACCEPTED AS OF

THE DAY AND YEAR FIRST ABOVE WRITTEN:

CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee
By:  

/s/ Jacqueline Suarez

  Name:   Jacqueline Suarez   Title:   Vice President

 

70

   (Nissan 2011-B Sale and Servicing Agreement)



--------------------------------------------------------------------------------

APPENDIX A

REGULATION AB COVENANTS

PART I

DEFINED TERMS

Section 1.01. As used in this Appendix A, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined); unless otherwise defined herein, terms
used in this Appendix A that are defined in the Agreement to which this Appendix
A is attached shall have the same meanings herein as in the Agreement:

“Commission”: The United States Securities and Exchange Commission.

“Regulation AB”: Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.

“Securities Act”: The Securities Act of 1933, as amended.

PART II

COMPLIANCE WITH REGULATION AB

Section 2.01. Intent of the Parties; Reasonableness.

Each of the Issuer, the Indenture Trustee, the Seller and the Servicer
acknowledges and agrees that the purpose of Part II of this Appendix A is to
facilitate compliance by the Issuer, the Indenture Trustee, the Seller, and the
Servicer with the provisions of Regulation AB and related rules and regulations
of the Commission.

Neither the Issuer nor the Seller shall exercise its right to request delivery
of information, reports or other performance under these provisions for purposes
other than compliance with Regulation AB. Each of the Issuer, the Indenture
Trustee, the Seller and the Servicer acknowledges that interpretations of the
requirements of Regulation AB may change over time, whether due to interpretive
guidance provided by the Commission or its staff, consensus among participants
in the asset-backed securities markets, advice of counsel, or otherwise, and the
Servicer hereby agrees to reasonably comply with all reasonable requests made by
the Issuer (including any of its assignees or designees), the Indenture Trustee
or the Seller, as the case may be, in good faith for delivery of such
information or reports, including, without limitation, any Servicer compliance
statements and reports, and assessments of compliance and attestation, as may be
required under the then-current interpretations of Regulation AB.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, each of the Issuer, the Indenture Trustee, the
Seller and the Servicer hereby agree to comply with all applicable sections of
Regulation AB, including, without limitation, Item 1122 of Regulation AB, which
includes the delivery by the Servicer of compliance statements and assessment
and attestation reports, and the Servicer shall obtain from each party
participating in the servicing function the reports required by Item 1122 of
Regulation AB.